6OLS2S20188
                81,7('67$7(6&28572),17(51$7,21$/75$'(




 3/(;86&253

                  3ODLQWLII

                                                         %HIRUH7LPRWK\05HLI-XGJH
 Y
                                                         &RXUW1R

 81,7('67$7(6

                  'HIHQGDQW




                                         23,1,21

>*UDQWLQJGHIHQGDQW¶VPRWLRQWRGLVPLVVDVWRRQHHQWU\IRUODFNRIVXEMHFWPDWWHU
MXULVGLFWLRQGHQ\LQJSODLQWLII V5XOHPRWLRQIRUVXPPDU\MXGJPHQWDQGGHQ\LQJ
GHIHQGDQW V5XOHFURVVPRWLRQIRUVXPPDU\MXGJPHQWJUDQWLQJSDUWLDOVXPPDU\
MXGJPHQWRQWKHLVVXHVDGGUHVVHGEHORZDQGGLUHFWLQJWKHSDUWLHVWRVXEPLWZLWKLQ
GD\VRIWKHGDWHRIWKLVRSLQLRQDSURSRVHGVFKHGXOLQJRUGHUWKDWLQFOXGHV  DGDWHIRU
VXEPLVVLRQRIWKHRUGHUJRYHUQLQJSUHSDUDWLRQIRUWULDO  DGDWHIRUWKHVXEPLVVLRQRI
WKHSUHWULDORUGHU  DGDWHIRUWKHSUHWULDOFRQIHUHQFHDQG  DSURSRVHGWULDOGDWHRQ
RUEHIRUH0DUFKRQWKHLVVXHRIWKHSULQFLSDOXVHRIWKHVXEMHFWPHUFKDQGLVH@

                                                         'DWHG December 22, 2020

        0\URQ3%DUORZ%DUORZ &RPSDQ\//&RI:DVKLQJWRQ'&DUJXHGIRU
SODLQWLII3OH[XV&RUS
       %HYHUO\$)DUUHOO7ULDO$WWRUQH\&LYLO'LYLVLRQ&RPPHUFLDO/LWLJDWLRQ%UDQFK
86'HSDUWPHQWRI-XVWLFHRI1HZ1DUJXHGIRUGHIHQGDQW8QLWHG6WDWHV:LWK
KHURQWKHEULHIZHUH-RVHSK++XQW$VVLVWDQW$WWRUQH\*HQHUDO-HDQQH('DYLGVRQ
'LUHFWRU&RPPHUFLDO/LWLJDWLRQ%UDQFKDQG2IILFHVRI)RUHLJQ/LWLJDWLRQDQG
,QWHUQDWLRQDO/HJDO$VVLVWDQFHDQG-XVWLQ50LOOHU$WWRUQH\LQ&KDUJH,QWHUQDWLRQDO
7UDGH)LHOG2IILFH2I&RXQVHOZDV0LFKDHO:+H\GULFK2IILFHRIWKH$VVLVWDQW&KLHI
&RXQVHO,QWHUQDWLRQDO7UDGH/LWLJDWLRQ8QLWHG6WDWHV&XVWRPVDQG%RUGHU3URWHFWLRQ

                                              
         5HLI-XGJH$WLVVXHLQWKLVFDVHLVWKHFRUUHFWFODVVLILFDWLRQRISULQWHGFLUFXLW

ERDUGDVVHPEOLHV ³3&%$V´ DQGFKDVVLVLPSRUWHGLQWRWKH8QLWHG6WDWHVE\SODLQWLII

3OH[XV&RUS ³3OH[XV´RU³SODLQWLII´ %HIRUHWKHFRXUWDUHFURVVPRWLRQVIRUVXPPDU\

MXGJPHQWDQGGHIHQGDQW¶VPRWLRQWRGLVPLVVDVWRRQHHQWU\IRUODFNRIVXEMHFWPDWWHU

MXULVGLFWLRQSee3O¶V0RWIRU6XPP-(&)1R ³3O%U´ 'HI¶V&URVV0RWIRU

6XPP-DQG0RWWR'LVV(&)1R ³'HI%U´ see also3O¶V5HSO\ 5HVSWR

'HI&URVV0RWIRU6XPP- 5HVS&RQVHQWWR'HI¶V0RWWR'LVV(&)1R ³3O

5HS%U´ 'HI¶V5HSO\LQ6XSSRI&URVV0RWIRU6XPP-(&)1R ³'HI5HS

%U´ 3ODLQWLIIFKDOOHQJHVDGHFLVLRQE\8QLWHG6WDWHV&XVWRPVDQG%RUGHU3URWHFWLRQ

    ³&XVWRPV´RU³GHIHQGDQW´ WRFODVVLI\WKH3&%$VDQGFKDVVLVXQGHUVXEKHDGLQJV

DQGUHVSHFWLYHO\RIWKH+DUPRQL]HG7DULII6FKHGXOHRIWKH

8QLWHG6WDWHV ³+7686´ 6XEKHDGLQJFRYHUV³3DUWVVXLWDEOHIRUXVHVROHO\

RUSULQFLSDOO\ZLWKWKHDSSDUDWXVRIKHDGLQJVWR2WKHU3ULQWHG&LUFXLW

DVVHPEOLHV2IWHOHYLVLRQDSSDUDWXV2WKHU2WKHU´DQGFDUULHVDad valorem GXW\

6XEKHDGLQJFRYHUV³3DUWVVXLWDEOHIRUXVHVROHO\RUSULQFLSDOO\ZLWKWKH

DSSDUDWXVRIKHDGLQJVWR2WKHU2WKHUSDUWVRIDUWLFOHVRIKHDGLQJV

DQG2IWHOHYLVLRQDSSDUDWXV2WKHU´DQGFDUULHVDad valorem GXW\,Q

UHDFKLQJWKLVFODVVLILFDWLRQ&XVWRPVILUVWGHWHUPLQHGWKDWWKHVXEMHFWPHUFKDQGLVHLV

XVHGDVFRQVWLWXHQWSDUWVLQWKHILQLVKHGPHUFKDQGLVHGHVFULEHGLQ+HDGLQJZKLFK





 $OOFLWDWLRQVWRWKH+7686LQFOXGLQJ&KDSWHU1RWHVDQG*HQHUDO1RWHVDUHWRWKH
HGLWLRQDVWKHUHOHYDQW+7686SURYLVLRQVUHPDLQHGLGHQWLFDOIURPWR
GXULQJZKLFKWLPH3OH[XVHQWHUHGWKHVXEMHFWPHUFKDQGLVH
                                                 
                                               


LQFOXGHV³WUDQVPLVVLRQDSSDUDWXVIRUUDGLREURDGFDVWLQJRUWHOHYLVLRQ´See &XVWRPV¶

+HDGTXDUWHUV5XOLQJ/HWWHU ³+4´ + -XQ  'HI([ DW

       3ODLQWLIIDUJXHVWKDWWKHFRUUHFWFODVVLILFDWLRQRIWKHSURGXFWVLVXQGHUVXEKHDGLQJ

ZKLFKFRYHUV³7HOHSKRQHVHWVLQFOXGLQJWHOHSKRQHVIRUFHOOXODUQHWZRUNVRU

IRURWKHUZLUHOHVVQHWZRUNVRWKHUDSSDUDWXVIRUWKHWUDQVPLVVLRQRUUHFHSWLRQRIYRLFH

LPDJHVRURWKHUGDWDLQFOXGLQJDSSDUDWXVIRUFRPPXQLFDWLRQLQDZLUHGRUZLUHOHVV

QHWZRUN VXFKDVDORFDORUZLGHDUHDQHWZRUN RWKHUWKDQWUDQVPLVVLRQRUUHFHSWLRQ

DSSDUDWXVRIKHDGLQJRUSDUWVWKHUHRI3DUWV´DQGLVGXW\IUHH

       7KHTXHVWLRQSUHVHQWHGLVZKHWKHUWKHLPSRUWHGLWHPVDUH³>S@DUWV´XQGHU

+HDGLQJ³VXLWDEOHIRUXVHVROHO\RUSULQFLSDOO\ZLWK´³>W@UDQVPLVVLRQ

DSSDUDWXVIRUUDGLREURDGFDVWLQJRUWHOHYLVLRQ´XQGHU+HDGLQJRUSDUWVIRU

³RWKHUDSSDUDWXVIRUWKHWUDQVPLVVLRQRIYRLFHLPDJHVRURWKHUGDWD´

XQGHU+HDGLQJ

       7KHFRXUWGHWHUPLQHVDVHODERUDWHGEHORZWKDWIDFWXDOLVVXHVUHJDUGLQJWKH

SULQFLSDOXVHRIWKHVXEMHFWPHUFKDQGLVHUHPDLQXQUHVROYHG&RQVHTXHQWO\WKHFRXUW

GRHVQRWUHDFKDFRQFOXVLRQDVWRZKHWKHUWKHSURSHUFODVVLILFDWLRQRIWKHVXEMHFW

PHUFKDQGLVHLV+HDGLQJZKLFKLVFRPSULVHGRISDUWVVXLWDEOHIRUXVHVROHO\RU

SULQFLSDOO\ZLWKWKHDSSDUDWXVRI+HDGLQJRU+HDGLQJ$FFRUGLQJO\SODLQWLII V

PRWLRQIRUVXPPDU\MXGJPHQWDQGGHIHQGDQW VFURVVPRWLRQIRUVXPPDU\MXGJPHQW

PXVWEHGHQLHG5DWKHUWKHFRXUWJUDQWVSDUWLDOVXPPDU\MXGJPHQWLQIDYRURI

GHIHQGDQWRQLVVXHVUHODWLQJWRWKHSURSHUPHDQLQJRIWKHWHUPVLQ+HDGLQJDQG

+HDGLQJVDQG3DUWLDOVXPPDU\MXGJPHQWLVGHQLHGIRUGHIHQGDQWLQDOORWKHU

UHVSHFWV



                                              

                                                 


          'HIHQGDQWDOVRPRYHVWRGLVPLVVDOOFODLPVUHODWLQJWR(QWU\1R836

DOOHJLQJWKDWWKHFODLPVDUHEDVHGRQDQXQWLPHO\DQGWKHUHIRUHLQYDOLGSURWHVW)RU

WKHUHDVRQVVHWRXWEHORZWKHFRXUWJUDQWVGHIHQGDQW¶VPRWLRQWRGLVPLVVDVWR(QWU\

1R836

                                        %$&.*5281'

,7KH,PSRUWHG0HUFKDQGLVH

          86&,75XOH D UHTXLUHVWKDWWKHFRXUWJUDQWVXPPDU\MXGJPHQWLIDPRYLQJ

SDUW\FDQVKRZWKDW³WKHUHLVQRJHQXLQHGLVSXWHDVWRDQ\PDWHULDOIDFWDQGWKHPRYDQW

LVHQWLWOHGWRMXGJPHQWDVDPDWWHURIODZ´0RYDQWVVKRXOGSUHVHQWPDWHULDOIDFWVDV

VKRUWDQGFRQFLVHVWDWHPHQWVLQQXPEHUHGSDUDJUDSKVDQGFLWHWR³SDUWLFXODUSDUWVRI

PDWHULDOVLQWKHUHFRUG´DVVXSSRUW86&,75XOH F  $ 7KHRSSRQHQWPXVWLQ

UHVSRQVH³LQFOXGHFRUUHVSRQGLQJO\QXPEHUHGSDUDJUDSKVUHVSRQGLQJWRWKHQXPEHUHG

SDUDJUDSKVLQWKHVWDWHPHQWRIWKHPRYDQW´86&,75XOH E 

          7KHSDUWLHVVXEPLWWHGVHSDUDWHVWDWHPHQWVRIIDFWVZLWKWKHLUUHVSHFWLYHVXPPDU\

MXGJPHQWPRWLRQVSee generally 3O¶V6WDWHPHQWRI0DWHULDO)DFWVDVWR:KLFK7KHUH

$UH1R*HQXLQH,VVXHVWREH7ULHG(&)1R ³3O6WPW)DFWV´ 'HI¶V6WDWHPHQW

RI0DWHULDO)DFWVDVWR:KLFK7KHUH$UH1R*HQXLQH,VVXHVWREH7ULHG(&)1R

    ³'HI6WPW)DFWV´ 7KHPDMRULW\RIWKHUHVSRQVHVWRSODLQWLII¶VDQGGHIHQGDQW¶V

VWDWHPHQWVUHVSHFWLYHO\ZHUHDGPLVVLRQVEXWPDQ\UHVSRQVHVLQFOXGHGDGGLWLRQDO

FODLPVSee generally 'HI¶V5HVSRQVHWR3O¶V6WDWHPHQWRI0DWHULDO)DFWV(&)1R

    ³'HI5HVS3O6WPW)DFWV´ 3O¶V5HVSRQVHWR'HI¶V6WDWHPHQWRI0DWHULDO)DFWV

(&)1R ³3O5HVS'HI6WPW)DFWV´ 8SRQWKHFRXUW¶VUHYLHZRIWKHSDUWLHV¶

UHVSHFWLYHVWDWHPHQWVRIIDFWVDQGVXSSRUWLQJGRFXPHQWVWKHFRXUWGHWHUPLQHVWKDWWKH



                                                

IROORZLQJPDWHULDOIDFWVUHJDUGLQJWKHVXEMHFWPHUFKDQGLVHDQGWKH+DUPRQLF(05VDUH

XQGLVSXWHG

       )URPWRSODLQWLIILPSRUWHGWKHVXEMHFWPHUFKDQGLVHLQWRWKH8QLWHG

6WDWHVWKURXJKSRUWVLQ&DOLIRUQLD:DVKLQJWRQ2KLRDQG.HQWXFN\3O%UDW'HI%U

DW7KHUHZHUHHQWULHVFRYHUHGE\SURWHVWV'HI%UDW7KHVXEMHFW

DUWLFOHVDUHSULQWHGFLUFXLWERDUGDVVHPEOLHV 3&%$V DQGFKDVVLVXVHGLQHQFRGHUV

PXOWLSOH[HUVDQGUHPXOWLSOH[HUVGHVLJQHGDQGPDUNHWHGE\+DUPRQLF,QF ³+DUPRQLF

(05V´ -RLQW6WPW)DFWV+DUPRQLF,QF ³+DUPRQLF´ DQG3OH[XV

HQWHUHGLQWRDFRQWUDFWXQGHUZKLFK3OH[XVPDQXIDFWXUHGSURGXFWVGHVLJQHGDQG

PDUNHWHGE\+DUPRQLFId.%DVHGRQ6HFWLRQ;9,1RWH E RIWKH+7686

GLVFXVVHGinfraSURSHUFODVVLILFDWLRQRIWKH3&%$VDQGFKDVVLVGHSHQGVRQWKH

FODVVLILFDWLRQRIWKHPDFKLQHVZLWKZKLFKWKH\DUHXVHG

       7KHVXEMHFW3&%$VDQGFKDVVLVDUHXVHGLQ+DUPRQLF(05VWKDWDUHLGHQWLILHG

E\WKHIROORZLQJPRGHOQDPHVDQGQXPEHUV$XGLR(QFRGHU HQFRGHU 'LYL&RP(OHFWUD

 HQFRGHU 'LYL&RP(OHFWUD HQFRGHU 'LYL&RP(OHFWUD HQFRGHU 

'LYL&RP(OHFWUD HQFRGHU 'LYL&RP(OHFWUD HQFRGHU 'LYL&RP,RQ

HQFRGHU 3UR6WUHDP PXOWLSOH[HU 3UR6WUHDPZLWK$&( UHPXOWLSOH[HU Id.

7KHIXQFWLRQRIHQFRGHUVLVWRFRPSUHVVDXGLRDQGYLGHRGLJLWDOGDWDUHSUHVHQWLQJ

LPDJHVDQGVRXQGLQFOXGLQJYRLFHId.(QFRGHUVDUHXVHGVRWKDWWKHGDWDWKDW

DUHFRPSUHVVHGE\WKHHQFRGHURFFXS\OHVVVSDFHLQVWRUDJHDQGOHVVEDQGZLGWK

GXULQJWUDQVPLVVLRQId.7KHGDWDRXWSXWIURPWKH+DUPRQLFHQFRGHUVJRHVWR

VZLWFKHVDQGURXWHUVDQGRUWRPXOWLSOH[HUVId.0XOWLSOH[HUVWDNHRXWSXWGDWD

IURPPXOWLSOHHQFRGHUVDQGFRPELQHWKHPLQWRDVLQJOHVWUHDPVRWKDWPRUHGDWDFDQEH



                                             
WUDQVPLWWHGZLWKWKHDYDLODEOHEDQGZLGWKId.5HPXOWLSOH[HUVIXOILOODQLGHQWLFDO

SXUSRVHIRUGDWDIURPPXOWLSOHPXOWLSOH[HUVId.

       +DUPRQLF(05VDUHQRWQHFHVVDU\IRUWKHWUDQVPLVVLRQRIDGDWDVLJQDO3O

6WPW)DFWV'HI5HVS3O6WPW)DFWV+RZHYHU+DUPRQLFFXVWRPHUVFRXOG

QRWSURYLGHGDWDVLJQDOVLQDFRVWHIIHFWLYHPDQQHUZLWKRXWWKHXVHRI+DUPRQLF(05V

7UDQVFULSWRI2UDO$UJXPHQW ³7U2UDO$UJ´ DW7KH+DUPRQLF(05VGRQRW

WKHPVHOYHVVHQGVLJQDOVWRUHFHSWLRQGHYLFHVIRUOLVWHQLQJDQGYLHZLQJE\SHRSOH

KRZHYHUWKH\DUHXVHGLQWKHQHWZRUNVWKDWVHQGVLJQDOVRXWWRYLHZLQJGHYLFHVIRU

OLVWHQLQJDQGYLHZLQJ3O6WPW)DFWV'HI5HVS3O6WPW)DFWV$

',&7,21$52)&20387(56&,(1&( WKHG GHILQHV³QHWZRUN´DVD³V\VWHPWKDW

FRQVLVWVRIWHUPLQDOVQRGHVDQGLQWHUFRQQHFWLRQPHGLDWKDWFDQLQFOXGHOLQHVRUWUXQNV

VDWHOOLWHVPLFURZDYHPHGLXPDQGORQJZDYHUDGLRHWF,QJHQHUDODQHWZRUNLVD

FROOHFWLRQRIUHVRXUFHVXVHGWRHVWDEOLVKDQGVZLWFKFRPPXQLFDWLRQSDWKVEHWZHHQLWV

WHUPLQDOV´

       +DUPRQLF(05VDUHXVHGLQFRPPXQLFDWLRQQHWZRUNVDQGQHWZRUNVWKDWPD\EH

FRQILJXUHGDVSXEOLFVZLWFKHGWHOHSKRQHQHWZRUNVORFDODUHDQHWZRUNVPHWURSROLWDQ

DUHDQHWZRUNVDQGZLGHDUHDQHWZRUNV3O6WPW)DFWV'HI5HVS3O6WPW)DFWV

'DWDFRPSUHVVHGE\+DUPRQLF(05VPD\EHKHDUGWKURXJKDQGYLHZHGRQ

VPDUWSKRQHVSHUVRQDOFRPSXWHUVDQGRWKHUGHYLFHVLQDGGLWLRQWRWHOHYLVLRQVFUHHQV

3O6WPW)DFWV'HI5HVS3O6WPW)DFWV7KHGDWDWKDWDUHFRPSUHVVHG

DQGPXOWLSOH[HGE\+DUPRQLF(05VPD\FRQVLVWRIYLGHRFRQIHUHQFLQJDQGDXGLRYLGHR

FRQWHQWRWKHUWKDQWHOHYLVLRQRUUDGLRSURJUDPPLQJ3O6WPW)DFWV'HI5HVS3O

6WPW)DFWV



                                              
       7KHFRPSUHVVLRQWKDW+DUPRQLF(05VSHUIRUPLV³>S@ULPDULO\DERXWUHGXFLQJWKH

EDQGZLGWKRIYLGHRWKHDPRXQWRIVSDFHLWZRXOGRFFXS\RQDVWRUDJHGHYLFHRUWKH

DPRXQWRIEDQGZLGWKLWZRXOGRFFXS\DVWKHYLGHRLVWUDQVPLWWHGIRUD79VHUYLFH´

'HI6WPW)DFWV FLWLQJ'HI([ 'HSRVLWLRQRI(ULF$UPVWURQJ  ³$UPVWURQJ

'HS´ DW 3ODLQWLIIQRWHVWKDWWKHGDWDFRPSUHVVLRQIXQFWLRQRI+DUPRQLF(05VPD\

EHXVHGDOVRLQWKHWUDQVPLVVLRQRIGDWDIRUQRQWHOHYLVLRQDQGQRQUDGLRFRQWHQW3O

5HVS'HI6WPW)DFWV

       +DUPRQLF(05VDUHQRWQHFHVVDU\IRUWKHWUDQVPLVVLRQRIDGDWDVLJQDO3O6WPW

)DFWVEXW³SHUPLWWKHGHOLYHU\RIWKHEHVWSRVVLEOHTXDOLW\IRUWKHPLQLPDO

EDQGZLGWKWKHUHE\VDYLQJPRQH\DQGUHGXFLQJH[SHQVHVLQSURYLGLQJFKDQQHOVIRU

YLHZLQJ´'HI5HVS3O6WPW)DFWV)RUWKLVUHDVRQSXUFKDVHUVRI+DUPRQLF

(05VZRXOGQRWSURYLGHGDWDVLJQDOVZLWKRXWWKHP7U2UDO$UJDW

       +DUPRQLF(05VGRQRWDFWXDOO\WUDQVPLWWKHVLJQDOWRWKHILQDOUHFHLYLQJGHYLFH

 VXFKDVDWHOHYLVLRQ WKH\DUHSDUWRIWKHFKDLQRIHTXLSPHQWWKDWDOORZVIRU

WUDQVPLVVLRQRIWKHVLJQDO3O6WPW)DFWV'HI5HVS3O6WPW)DFWV

,,   6XEMHFW0DWWHU-XULVGLFWLRQ

       7KLV&RXUWKDVMXULVGLFWLRQXQGHU86& D   ZKLFKSURYLGHVWKDW

³>W@KH&RXUWRI,QWHUQDWLRQDO7UDGHVKDOOKDYHH[FOXVLYHMXULVGLFWLRQRIDQ\FLYLODFWLRQ

FRPPHQFHGWRFRQWHVWWKHGHQLDORIDSURWHVWLQZKROHRULQSDUWXQGHU86&

´7KH&RXUW¶VGHWHUPLQDWLRQRIVXEMHFWPDWWHUMXULVGLFWLRQLVDWKUHVKROGLQTXLU\

Steel Co. v. Citizens For A Better Environment86  . ³,WLV

IXQGDPHQWDOWKDWWKHH[LVWHQFHRIDMXULVGLFWLRQDOSUHGLFDWHLVDWKUHVKROGLQTXLU\LQ

ZKLFKSODLQWLIIEHDUVWKHEXUGHQRISURRI´ CR Industries v. United States&,7



                                              
  ³:KHQDIHGHUDOFRXUWFRQFOXGHVWKDWLWODFNVVXEMHFWPDWWHUMXULVGLFWLRQWKH

FRXUWPXVWGLVPLVVWKH>FODLP@LQLWVHQWLUHW\´Arbaugh v. Y & H Corp.86

  

       3OH[XVEURXJKWWKLVWKLVDFWLRQRQ2FWREHUE\ILOLQJDFRPSODLQWWKDW

FRYHUHGHQWULHV3OH[XVFODLPVWKDWWKHFRXUWKDVMXULVGLFWLRQRYHUWKLVDFWLRQ

SXUVXDQWWR86& D &RPSO(&)1R8QGHUVHFWLRQ D WKLV

&RXUWKDV³H[FOXVLYHMXULVGLFWLRQRIDQ\FLYLODFWLRQFRPPHQFHGWRFRQWHVWWKHGHQLDORID

SURWHVWLQZKROHRULQSDUW´SXUVXDQWWR86&6HFWLRQUHTXLUHVDQ

DJJULHYHGSDUW\WRILOHDSURWHVWXQGHU86&

       3XUVXDQWWR86& D DQG F  FHUWDLQGHFLVLRQVRI&XVWRPV

EHFRPHILQDODQGFRQFOXVLYHDVWRDOOSHUVRQVXQOHVVDSURWHVWLVILOHGZLWKLQGD\V

DIWHUWKHGDWHRIOLTXLGDWLRQ³7KHFRXUWODFNVMXULVGLFWLRQRYHUSURWHVWVWKDWGRQRWVDWLVI\

WKHUHTXLUHPHQWVRI86& F  DQG&)5 D ´Koike Aronson,

Inc. v. United States)G )HG&LU 7KHUHIRUHDSUHUHTXLVLWHWR

WKLV&RXUW¶VMXULVGLFWLRQLVDWLPHO\ILOHGSURWHVW²VSHFLILFDOO\RQHILOHGZLWKLQGD\V

RIOLTXLGDWLRQ

       'HIHQGDQWREMHFWVWRWKHFRXUW¶VVXEMHFWPDWWHUMXULVGLFWLRQRYHU(QWU\1R836

EHFDXVHWKHSURWHVWFRYHULQJWKLVHQWU\ZDVILOHGPRUHWKDQGD\VDIWHU

OLTXLGDWLRQSee 'HI0RWWR'LVPLVV(&)1R7KHHQWU\ZDVOLTXLGDWHGRQ0DUFK

KRZHYHUWKHSURWHVWFRYHULQJWKLVHQWU\ZDVILOHGRQ6HSWHPEHU

GD\VODWHUSee 'HI([ 3URWHVW1R $YDOLGSURWHVWZDVQRW




                                               
WLPHO\ILOHGIRUWKLVHQWU\VRWKHFRXUWODFNVVXEMHFWPDWWHUMXULVGLFWLRQIRUWKHHQWU\

7KHUHIRUHSODLQWLII¶VFODLPDVWRWKLVHQWU\LVGLVPLVVHG

       7KHSURWHVWVIRUWKHRWKHUHQWULHVZHUHWLPHO\ILOHGDQGWKHWLPHOLQHVVRI

WKRVHHQWULHVKDVQRWEHHQGLVSXWHGE\GHIHQGDQW'HI%UDW

                                  67$1'$5'2)5(9,(:

       7KHFRXUWZLOOJUDQWVXPPDU\MXGJPHQWLI³WKHPRYDQWVKRZVWKDWWKHUHLVQR

JHQXLQHGLVSXWHDVWRDQ\PDWHULDOIDFWDQGWKHPRYDQWLVHQWLWOHGWRMXGJPHQWDVD

PDWWHURIODZ´86&,75XOH D see also Anderson v. Liberty Lobby, Inc.86

  ,QFRQVLGHULQJZKHWKHUPDWHULDOIDFWVDUHLQGLVSXWHWKHFRXUWPXVW

FRQVLGHUHYLGHQFHLQWKHOLJKWPRVWIDYRUDEOHWRWKHQRQPRYLQJSDUW\GUDZLQJDOO

UHDVRQDEOHLQIHUHQFHVLQLWVIDYRUSee Adickes v. S.H. Kress & Co.86

 Anderson86DWQ:KHQDVKHUHFURVVPRWLRQVIRUVXPPDU\

MXGJPHQWDUHEHIRUHWKHFRXUW³HDFKSDUW\FDUULHVWKHEXUGHQRQLWVRZQPRWLRQWRVKRZ

HQWLWOHPHQWWRMXGJPHQWDVDPDWWHURIODZDIWHUGHPRQVWUDWLQJWKHDEVHQFHRIDQ\

JHQXLQHGLVSXWHVRYHUPDWHULDOIDFWV´Am. Fiber & Finishing, Inc. v. United States

&,7BBBBBB)6XSSG   TXRWLQJMassey v. Del Labs.

)G )HG&LU ³$JHQXLQHIDFWXDOGLVSXWHLVRQHSRWHQWLDOO\

DIIHFWLQJWKHRXWFRPHXQGHUWKHJRYHUQLQJODZ´Anderson86DW

       ³7KHFRXUWPD\QRWUHVROYHRUWU\IDFWXDOLVVXHVRQDPRWLRQIRUVXPPDU\

MXGJPHQW´Phone-Mate, Inc. v. United States&,7)6XSS



  ,QSODLQWLII V5HSO\%ULHISODLQWLIIFRQVHQWVWRGHIHQGDQW VPRWLRQWRGLVPLVVWKLVHQWU\
3O5HS%UDW ³3ODLQWLIIDJUHHVWKDWHQWU\QXPEHU836VKRXOGEH
GLVPLVVHGIRUODFNRIMXULVGLFWLRQEHFDXVHLWZDVSURWHVWHGPRUHWKDQGD\VDIWHU
OLTXLGDWLRQ´ 


                                                
                                                   


   FLWDWLRQRPLWWHG aff'd)G )HG&LU )XUWKHU³VXPPDU\

MXGJPHQWLQDFODVVLILFDWLRQFDVHLVDSSURSULDWHRQO\LIµWKHPDWHULDOIDFWVRIZKDWWKH

PHUFKDQGLVHLVDQGZKDWLWGRHVDUHQRWDWLVVXH¶´Roche Vitamins, Inc. v. United

States&,7)6XSSG   FLWLQJDiachem Indus.

Ltd. v. United States&,7  

       7KH&RXUWUHYLHZVFODVVLILFDWLRQFDVHVde novosee 86& D  DQG

RQ³WKHEDVLVRIWKHUHFRUGPDGHEHIRUHWKHFRXUW´Id. D 

       ³7KHSODLQWLIIKDVWKHEXUGHQRIHVWDEOLVKLQJWKDWWKHJRYHUQPHQW VFODVVLILFDWLRQ

RIWKHVXEMHFWPHUFKDQGLVHZDVLQFRUUHFW´Lerner New York, Inc. v. United States

&,7)6XSSG  ³>3ODLQWLII@GRHVQRWEHDUWKH

EXUGHQRIHVWDEOLVKLQJWKHFRUUHFWFODVVLILFDWLRQLQVWHDGLWLVWKHFRXUW VLQGHSHQGHQW

GXW\WRDUULYHDWµWKHFRUUHFWUHVXOW¶´Id FLWDWLRQVRPLWWHG 

       ³7KHXOWLPDWHTXHVWLRQLQDFODVVLILFDWLRQFDVHLVZKHWKHUWKHPHUFKDQGLVHLV

SURSHUO\FODVVLILHGXQGHURQHRUDQRWKHUFODVVLILFDWLRQKHDGLQJ´ZKLFKLV³DTXHVWLRQRI

ODZ´Bausch & Lomb v. United States)G )HG&LU (YHU\

QHZHQWU\RIJRRGVLQWRWKH8QLWHG6WDWHVFRQVWLWXWHVDQHZFDXVHRIDFWLRQEHFDXVH

HYHU\FODVVLILFDWLRQLQYROYHVERWKWKHLQWHUSUHWDWLRQRIWKHUHOHYDQWVWDWXWHDVZHOODV

TXHVWLRQVRIIDFWUHJDUGLQJWKHPHUFKDQGLVHUnited States v. Mercantil Distribuidora

S.A.&&3$&$'  

       0HUFKDQGLVHLVWREHFODVVLILHGEDVHGRQWKHFRQGLWLRQLQZKLFKLWLVLPSRUWHG

See Mita Copystar Am. v. United States)G )HG&LU $WZR

VWHSSURFHVVJXLGHVWKHFRXUWLQGHWHUPLQLQJWKHSURSHUFODVVLILFDWLRQRIPHUFKDQGLVH

Sports Graphics, Inc. v. United States)G )HG&LU )LUVWWKH



                                                  

FRXUWPXVW³DVFHUWDLQ>@WKHSURSHUPHDQLQJRIVSHFLILFWHUPVZLWKLQWKHWDULIISURYLVLRQ´

BenQ America Corp. v. United States)G )HG&LU 7KLVLVD

TXHVWLRQRIODZ6HFRQGWKHFRXUWPXVWGHWHUPLQH³ZKHWKHUWKHPHUFKDQGLVHDWLVVXH

FRPHVZLWKLQWKHGHVFULSWLRQRIVXFKWHUPVDVSURSHUO\FRQVWUXHG´Id.7KLVLVD

TXHVWLRQRIIDFW³>:@KHQWKHUHLVQRGLVSXWHDVWRWKHQDWXUHRIWKHPHUFKDQGLVHWKHQ

WKHWZRVWHSFODVVLILFDWLRQDQDO\VLVµFROODSVHVHQWLUHO\LQWRDTXHVWLRQRIODZ¶´Link

Snacks, Inc. v. United States)G± )HG&LU  TXRWLQJCummins

Inc. v. United States)G )HG&LU ,QWKLVFDVHWKHUHDUH

PDWHULDOIDFWVLQGLVSXWHVXFKWKDWVXPPDU\MXGJPHQWLVQRWDSSURSULDWHSeeBausch &

Lomb)GDW KROGLQJVXPPDU\MXGJPHQWLVSURSHURQO\ZKHQWKHUHLVQR

JHQXLQHGLVSXWHDVWRWKHXQGHUO\LQJIDFWXDOLVVXHRIH[DFWO\ZKDWWKHPHUFKDQGLVHLV 

Cf. Jedwards Int'l, Inc. v. United States&,7BBBBBB)6XSSG

  7KLVLVVXFKDFDVHDQGVXPPDU\MXGJPHQWLVDSSURSULDWH 

                                  /(*$/)5$0(:25.

       7KH+7686LVFRGLILHGDW86&DQGKDVWKHIRUFHRIVWDWXWRU\ODZ

Aves. In Leather, Inc. v. United States)G )HG&LU 7KH

*HQHUDO5XOHVRI,QWHUSUHWDWLRQ ³*5,V´ RIWKH+7686JRYHUQWKHSURSHUFODVVLILFDWLRQ

RIPHUFKDQGLVHHQWHULQJWKH8QLWHG6WDWHV7KH*5,V³DUHDSSOLHGLQQXPHULFDORUGHU´

ABB, Inc. v. United States)G )HG&LU 7KH*5,VFRQVLVWRI

VL[UXOHVEXW³LIDQHDUOLHUUXOHUHVROYHVWKHFODVVLILFDWLRQTXHVWLRQWKHFRXUWGRHVQRW

ORRNWRVXEVHTXHQWUXOHV´CamelBak Prods., LLC v. United States)G

 )HG&LU 




                                              
                                              


       ³7KH+7686LVGHVLJQHGVRWKDWPRVWFODVVLILFDWLRQTXHVWLRQVFDQEHDQVZHUHG

E\*5,´Telebrands Corp. v. United States&,7)6XSSG

  aff'd )HG$SS[ )HG&LU *5,VWDWHVWKDW

³FODVVLILFDWLRQVKDOOEHGHWHUPLQHGDFFRUGLQJWRWKHWHUPVRIWKHKHDGLQJVDQGDQ\

UHODWLYH6HFWLRQRU&KDSWHU1RWHV´*5,7KHUHIRUH³DFRXUWILUVWFRQVWUXHVWKH

ODQJXDJHRIWKHKHDGLQJDQGDQ\VHFWLRQRUFKDSWHUQRWHVLQTXHVWLRQ´Orlando Food

Corp. v. United States)G )HG&LU 3XUVXDQWWR*5,

SURSHUFODVVLILFDWLRQRIWKHVXEMHFWPHUFKDQGLVHLVLQWKHKHDGLQJWKDWGHVFULEHVWKH

SURGXFWDWLVVXHFRPSOHWHO\DQGVSHFLILFDOO\

       $EVHQWFRQWUDU\OHJLVODWLYHLQWHQW+7686WHUPVDUHFRQVWUXHGDFFRUGLQJWRWKHLU

FRPPRQDQGFRPPHUFLDOPHDQLQJVLen–Ron Mfg. Co. v. United States)G

 )HG&LU :KHQLQWHUSUHWLQJDWDULIIWHUPWKHFRXUWPD\UHO\RQLWV

RZQXQGHUVWDQGLQJRIWKHWHUPDQGRQVHFRQGDU\VRXUFHVVXFKDVVFLHQWLILFDXWKRULWLHV

DQGGLFWLRQDULHVNorth Am. Processing Co. v. United States)G )HG

&LU  FLWLQJCarl Zeiss, Inc. v. United States, )G )HG&LU

 

       )RUDGGLWLRQDOGLUHFWLRQRQWKHVFRSHDQGPHDQLQJRIWDULIIKHDGLQJVDQGFKDSWHU

DQGVHFWLRQQRWHVWKHFRXUWPD\DOVRFRQVXOWWKH([SODQDWRU\1RWHVWRWKH+DUPRQL]HG

&RPPRGLW\'HVFULSWLRQDQG&RGLQJ6\VWHP ³(1V´ GHYHORSHGE\WKH:RUOG&XVWRPV

2UJDQL]DWLRQ :&2 (1VDUHQRWOHJDOO\ELQGLQJRQWKHFRXUWEXWPD\EHFRQVXOWHGIRU

JXLGDQFHDQGDUHJHQHUDOO\LQGLFDWLYHRIWKHSURSHULQWHUSUHWDWLRQRIDWDULIISURYLVLRQ

Degussa Corp. v. United States, )G )HG&LU  FLWLQJMotorola,

Inc. v. United States)G )HG&LU +RZHYHU³WKH([SODQDWRU\



                                             

                                              


1RWHVDUHSHUVXDVLYHDXWKRULW\IRUWKHFRXUWZKHQWKH\VSHFLILFDOO\LQFOXGHRUH[FOXGHDQ

LWHPIURPDWDULIIKHDGLQJ´H.I.M./Fathom Inc. v. United States&,7)

6XSS  see also BASF Corp. v. United States&,7)

6XSSG  aff’d)G )HG&LU 

       6LPLODUO\RSLQLRQVSXEOLVKHGE\WKH:&2PD\DOVRSURYLGHJXLGDQFH$:&2

RSLQLRQLVQRWELQGLQJDQGLVHQWLWOHGDWPRVWWR³UHVSHFWIXOFRQVLGHUDWLRQ´Cummins

)GDW,WLVQRWDSUR[\IRULQGHSHQGHQWDQDO\VLVId

                                   ',6&866,21

,&RPSHWLQJ7DULII3URYLVLRQV
        
     7KH+7686GRHVQRWSURYLGHDVSHFLILFFODVVLILFDWLRQIRUWKHVXEMHFWPHUFKDQGLVH

viz3&%$VDQGFKDVVLVLPSRUWHGE\3OH[XV3O%UDW$VVWDWHGE\GHIHQGDQW

EDVHGRQ6HFWLRQ;9,1RWH E RIWKH+7686³WKHSURSHUFODVVLILFDWLRQRIWKH3&%$V

DQGFKDVVLVKLQJHVRQWKHFODVVLILFDWLRQRIWKHHQFRGHUVPXOWLSOH[HUVDQG

UHPXOWLSOH[HUVZLWKZKLFKWKH\DUHXVHG´'HI%UDW

       6HFWLRQ;9,1RWH E SURYLGHV

       6XEMHFWWRQRWHWRWKLVVHFWLRQQRWHWRFKDSWHUDQGWRQRWHWRFKDSWHU
       SDUWVRIPDFKLQHV QRWEHLQJSDUWVRIWKHDUWLFOHVRIKHDGLQJ>VLF@
       RU DUHWREHFODVVLILHGDFFRUGLQJWRWKHIROORZLQJUXOHV
       «
         E 2WKHUSDUWVLIVXLWDEOHIRUXVHVROHO\RUSULQFLSDOO\ZLWKDSDUWLFXODUNLQGRI
       PDFKLQHRUZLWKDQXPEHURIPDFKLQHVRIWKHVDPHKHDGLQJ LQFOXGLQJD
       PDFKLQHRIKHDGLQJRU DUHWREHFODVVLILHGZLWKWKHPDFKLQHVRIWKDW
       NLQGRULQKHDGLQJ>VLF@RU
       DVDSSURSULDWH+RZHYHUSDUWVZKLFKDUHequally VXLWDEOHIRUXVHSULQFLSDOO\ZLWK
       WKHJRRGVRIKHDGLQJVDQGWRDUHWREHFODVVLILHGLQKHDGLQJ
       
       




                                             

(PSKDVLVVXSSOLHG 7KHWDULIISURYLVLRQVDWLVVXHDUH+HDGLQJVDQG7KH

ODWWHUILUVWUHTXLUHVFODVVLILFDWLRQDVFRQVWLWXHQWSDUWVIRUXVHVROHO\RUSULQFLSDOO\ZLWKWKH

DSSDUDWXVGHVFULEHGLQ+HDGLQJ

       +HDGLQJSURYLGHVLQUHOHYDQWSDUW

        7HOHSKRQH VHWV LQFOXGLQJ WHOHSKRQHV IRU FHOOXODU QHWZRUNV RU IRU
              RWKHUZLUHOHVVQHWZRUNVRWKHUDSSDUDWXVIRUWKHWUDQVPLVVLRQRU
              UHFHSWLRQ RI YRLFH LPDJHV RU RWKHU GDWD LQFOXGLQJ DSSDUDWXV
              IRU FRPPXQLFDWLRQ LQ D ZLUHG RU ZLUHOHVV QHWZRUN VXFK DV D
              ORFDORUZLGHDUHDQHWZRUN other than transmission or reception
              apparatus of heading8525RUSDUWVWKHUHRI

              7HOHSKRQH VHWV LQFOXGLQJ WHOHSKRQHV IRU FHOOXODU QHWZRUNV RU IRU
              RWKHUZLUHOHVVQHWZRUNV

              3DUWV

(PSKDVLVVXSSOLHG +HDGLQJVDQGLQWXUQSURYLGHLQUHOHYDQWSDUWV

        7UDQVPLVVLRQDSSDUDWXVIRUUDGLREURDGFDVWLQJRUWHOHYLVLRQZKHWKHURU
             QRWLQFRUSRUDWLQJUHFHSWLRQDSSDUDWXVRUVRXQGUHFRUGLQJRUUHSURGXFLQJ
             DSSDUDWXVWHOHYLVLRQFDPHUDVGLJLWDOFDPHUDVDQGYLGHRFDPHUD
             UHFRUGHUV
        Parts VXLWDEOH IRU XVH VROHO\ RU SULQFLSDOO\ ZLWK WKH DSSDUDWXV RI
             headings 8525WR

                      2WKHU 3ULQWHG &LUFXLW $VVHPEOLHV  2I WHOHYLVLRQ
                               DSSDUDWXV

                    2WKHU 
                               2IUDGDUUDGLRQDYLJDWLRQDODLGRUUDGLRUHPRWHFRQWURO
                               DSSDUDWXV

                    2WKHU

(PSKDVLVVXSSOLHG 

       ,QWKHSUHVHQWFDVHFODVVLILFDWLRQLQ+HDGLQJILUVWUHTXLUHVFODVVLILFDWLRQLQ

+HDGLQJZKLFKFRYHUVLQUHOHYDQWSDUW³7UDQVPLVVLRQDSSDUDWXVIRUUDGLR

EURDGFDVWLQJRUWHOHYLVLRQZKHWKHURUQRWLQFRUSRUDWLQJUHFHSWLRQDSSDUDWXVRUVRXQG


                                               
UHFRUGLQJRUUHSURGXFLQJDSSDUDWXV´+HDGLQJFRYHUVLQUHOHYDQWSDUW

³DSSDUDWXVIRUWKHWUDQVPLVVLRQRUUHFHSWLRQRIYRLFHLPDJHVRURWKHUGDWDLQFOXGLQJ

DSSDUDWXVIRUFRPPXQLFDWLRQLQDZLUHGRUZLUHOHVVQHWZRUN VXFKDVDORFDORUZLGH

DUHDQHWZRUN ´

,,    3RVLWLRQVRIWKH3DUWLHV

       3ODLQWLIIVHHNVFODVVLILFDWLRQRIWKH3&%$VDQGFKDVVLVXQGHUVXEKHDGLQJ

DV³SDUWV´RIDUWLFOHVRI+HDGLQJ3O%UDW$VVXFKSODLQWLII

DUJXHVWKDWWKH+DUPRQLF(05VZLWKZKLFKWKH3&%$VDQGFKDVVLVDUHXVHGDUH

SURSHUO\FODVVLILHGLQ+HDGLQJUDWKHUWKDQLQ+HDGLQJSee id.DW

       3ODLQWLIIILUVWDUJXHVWKDWWKHWHUP³transmission apparatusIRUUDGLREURDGFDVWLQJ

RUWHOHYLVLRQ´LQ+HDGLQJ HPSKDVLVVXSSOLHG KDVDGLIIHUHQWPHDQLQJWKDQWKH

WHUP³apparatus for the transmissionRUUHFHSWLRQRIYRLFHLPDJHVRURWKHUGDWD´LQ

+HDGLQJ HPSKDVLVVXSSOLHG Id6SHFLILFDOO\SODLQWLIIDUJXHVWKDWWKHIRUPHU

UHIHUVWR³HTXLSPHQWWKDWsends signals outWRUDGLRVDQGWHOHYLVLRQV´Id. HPSKDVLV

VXSSOLHG ZKLOHWKHODWWHU³LQFOXGHVHTXLSPHQWWKDWSHUIRUPVDIXQFWLRQthat is not the

sending out of signals but that supportsWUDQVPLVVLRQ´Id. HPSKDVLVVXSSOLHG 7KH

GLVWLQFWLRQLQSODLQWLII¶VYLHZLVRQHEHWZHHQ³SURGXFWVWKDWµWUDQVPLW¶PHDQLQJ>WKH\@

VHQGVLJQDOVWRRWKHUORFDWLRQVDQGSURGXFWVWKDWGRQRWµWUDQVPLW¶EXWWKDWGRVRPHWKLQJ

WKDWVXSSRUWVWUDQVPLVVLRQ´3O%UDW3ODLQWLIIVWDWHVWKDWLWUHDFKHGWKLV

FRQFOXVLRQ³>E@DVHGXSRQWKHFRPPRQFRPPHUFLDODQGWHFKQLFDOPHDQLQJ´RIWKHZRUGV

RI+HDGLQJId

       2QWKLVEDVLVSODLQWLIIFRQFOXGHVWKDWWKH+DUPRQLF(05VZLWKZKLFKWKH3&%$V

DQGFKDVVLVDUHXVHGFDQQRWEHFODVVLILHGLQ+HDGLQJEHFDXVHWKH\³GRQRWVHQG



                                              
                                                


VLJQDOVWRUDGLRVRUWHOHYLVLRQV´ Id.DW5DWKHUDFFRUGLQJWRSODLQWLIIWKH+DUPRQLF

(05VDUHSURSHUO\FODVVLILHGLQ+HDGLQJ³>E@HFDXVHWKH>+DUPRQLF(05V@VKULQN

WKHVL]HRIGLJLWDODXGLRYLGHRGDWDLQRUGHUWRHQKDQFHWKHVWRUDJHDQGHYHQWXDO

WUDQVPLVVLRQRIWKDW>VLF@GDWDE\RWKHUHTXLSPHQW´ Id. &ODVVLILFDWLRQLQ+HDGLQJ

LVIXUWKHUVXSSRUWHGSODLQWLIIDGGVE\WKH([SODQDWRU\1RWHVDQGD:&2&ODVVLILFDWLRQ

2SLQLRQSee id.

       'HIHQGDQWDUJXHVWKDWWKH3&%$VDUHFODVVLILDEOHLQVXEKHDGLQJDQG

WKHFKDVVLVDUHFODVVLILDEOHLQVXEKHDGLQJSee 'HI%UDW&ODVVLILFDWLRQ

DW+HDGLQJDVXUJHGE\GHIHQGDQWILUVWUHTXLUHVFODVVLILFDWLRQRIWKH+DUPRQLF

(05VLQ+HDGLQJ'HIHQGDQWDVVHUWVWKDWWKHFRPPRQPHDQLQJRI³WUDQVPLVVLRQ

DSSDUDWXVIRUWHOHYLVLRQ´VXSSRUWVFODVVLILFDWLRQRIWKH+DUPRQLF(05VLQ+HDGLQJ

See id.DW$FFRUGLQJWRGHIHQGDQW³WUDQVPLVVLRQPHDQVWRFRQYH\RUWUDQVIHU

LQIRUPDWLRQVLJQDOVRUGDWDIURPRQHORFDWLRQWRDQRWKHU´Id.DW LQWHUQDOFLWDWLRQV

RPLWWHG %HFDXVHWKHGDWDVLJQDOVWKDWHQWHUWKH+DUPRQLF(05V³GRQRWUHVLGHWKHUH

LQSHUSHWXLW\´id.DWEXWUDWKHUDUH³PRYH>G@DORQJWKHWUDQVPLVVLRQSDWK´WKH

+DUPRQLF(05VFDQEHGHVFULEHGDV³WUDQVPLVVLRQDSSDUDWXV´ZLWKLQWKHPHDQLQJRI

+HDGLQJId.DW,QEULHIGHIHQGDQWDUJXHVWKDWWKHVFRSHRI³>+@HDGLQJ

LVQRWOLPLWHGWRDGHYLFHWKDWLVDQDFWXDOWUDQVPLWWHU´Id.DW

       ,QDGGLWLRQGHIHQGDQWDUJXHVWKDWWKH+DUPRQLF(05VDUHSURSHUO\FODVVLILHGLQ

+HDGLQJEHFDXVH³WKHUHLVQRGLVSXWHWKDW>(05V@DUHXVHGLQWKHSURFHVVWKDW

UHVXOWVLQWKHWUDQVPLVVLRQRIWHOHYLVLRQSURJUDPPLQJ´Id.DW0RUHRYHUWKH

H[FOXVLRQLQ+HDGLQJRI³WUDQVPLVVLRQRUUHFHSWLRQDSSDUDWXVRIKHDGLQJ´




                                              

                                                


IURP+HDGLQJVXJJHVWVWKDW³ZKHQWHOHYLVLRQVLJQDO>VLF@DUHLQYROYHGKHDGLQJ

FRQWUROV´Id.DW

       )XUWKHUGHIHQGDQWGLVDJUHHVZLWKSODLQWLII¶VSURSRVHGLQWHUSUHWDWLRQRI+HDGLQJ

DVHTXLSPHQWWKDWWUDQVPLWVDQGRI+HDGLQJDVHTXLSPHQWWKDWVXSSRUWV

WUDQVPLVVLRQSee id'HIHQGDQWFRQWHQGVWKDW³DVDPDWWHURIVHQWHQFHVWUXFWXUHDQG

JUDPPDUDSKUDVHµWUDQVPLVVLRQDSSDUDWXVIRUWHOHYLVLRQ¶KDVWKHVDPHPHDQLQJDV

µDSSDUDWXVIRUWKHWUDQVPLVVLRQRIWHOHYLVLRQ¶´Id.DW/DVWO\LQDGGUHVVLQJSODLQWLII¶V

DUJXPHQWVGHIHQGDQWSRLQWVRXWWKDWWKH:&2&ODVVLILFDWLRQ2SLQLRQWRZKLFKSODLQWLII

UHIHUVLVQRWELQGLQJDQGWKDWSODLQWLII¶VUHOLDQFHRQWKH([SODQDWRU\1RWHVWREROVWHULWV

FODVVLILFDWLRQDUJXPHQWLVPLVSODFHGSee id.DW±

,,, &ODVVLILFDWLRQRIWKH6XEMHFW0HUFKDQGLVH

       7RDVVHVVZKHWKHUWKHFRXUWPD\GHWHUPLQHWKHDSSURSULDWHFODVVLILFDWLRQRIWKH

VXEMHFWPHUFKDQGLVHWKHFRXUWILUVWFRQVLGHUVVL[NH\LVVXHVUDLVHGE\WKHSDUWLHV

FRQFHUQLQJWKHPHDQLQJRI+HDGLQJVDQG  WKHGHILQLWLRQVRIWKHWHUPV

³WUDQVPLVVLRQ´³DSSDUDWXV´DQG³WHOHYLVLRQ´  WKHDSSURSULDWHQHVVRIDSULQFLSDOXVH

DQDO\VLVZLWKUHVSHFWWRWKHKHDGLQJVDWLVVXH  WKHUHOHYDQFHRI([SODQDWRU\1RWH * 

WR+HDGLQJ  WKHPHDQLQJRIWKHDPHQGPHQWVWR+HDGLQJ  

&XVWRPV¶WUDQVPLVVLRQSDWKWKHRU\DQGGHIHUHQFHWRSULRUUXOLQJOHWWHUVDQG  WKH

UHOHYDQFHRIWKH&RXUWRI&XVWRPVDQG3DWHQW$SSHDOV¶GHFLVLRQLQUnited States v.

Ampex Corp.&&3$)G  $IWHUGHWHUPLQLQJWKH

DQVZHUVWRWKHVHVL[NH\LVVXHVWKHFRXUWWKHQWXUQVWRWKHFODVVLILFDWLRQLVVXHDWKDQG

LQOLJKWRIWKHPHDQLQJRIWKHKHDGLQJVDQGPDNHVDQDVVHVVPHQWDVWRZKHWKHUWKHUHLV

DJHQXLQHGLVSXWHDVWRDQ\PDWHULDOIDFW7KHFRXUWFRQFOXGHVWKDWWKHUHLVDQG



                                               

WKHUHIRUHGHQLHVSODLQWLII V5XOHPRWLRQIRUVXPPDU\MXGJPHQWGHQLHVGHIHQGDQW V

5XOHFURVVPRWLRQIRUVXPPDU\MXGJPHQWDQGJUDQWVSDUWLDOVXPPDU\MXGJPHQWRQ

WKHLVVXHVDGGUHVVHGEHORZ

       $     0HDQLQJRI+HDGLQJVDQG

       7RXQGHUVWDQGDQGDSSO\SURSHUO\WKHODQJXDJHRI+HDGLQJVDQGWKH

FRXUWEHJLQVE\GHILQLQJWKHWHUPVLQHDFKKHDGLQJ%RWKKHDGLQJVFRQWDLQWKHZRUGV

³DSSDUDWXV´DQG³WUDQVPLVVLRQ´KRZHYHUDVQRWHGDERYHWKHKHDGLQJVXVHWKHZRUGV

GLIIHUHQWO\DQGWKHSDUWLHVGLVSXWHWKHFRQWH[WDQGPHDQLQJRIWKHZRUGVLQWKH

UHVSHFWLYHKHDGLQJV

                   'HILQLWLRQVRI.H\7HUPV²7UDQVPLVVLRQ$SSDUDWXVDQG
                     7HOHYLVLRQ

                     D     7UDQVPLVVLRQDQG$SSDUDWXV

       7KHFRXUWEHJLQVZLWKWKHZRUG³WUDQVPLVVLRQ´7KH+7686GRHVQRWGHILQH

³WUDQVPLVVLRQ´7KHUHIRUHWKHFRXUWWXUQVWRGLFWLRQDU\GHILQLWLRQVWRGHWHUPLQHWKH

SURSHUPHDQLQJ:KHQLQWHUSUHWLQJDWDULIIWHUPWKHFRXUWPD\UHO\RQLWVRZQ

XQGHUVWDQGLQJRIWKHWHUPDQGRQVHFRQGDU\VRXUFHVVXFKDVVFLHQWLILFDXWKRULWLHVDQG

GLFWLRQDULHVNorth Am. Processing Co.)GDW FLWLQJCarl Zeiss, )GDW

 

       'LFWLRQDULHVRQZKLFKERWKSDUWLHVUHO\GHILQHWKHWHUP³WUDQVPLVVLRQ´DVIROORZV

³WKHSURFHVVRIWUDQVIHUULQJDVLJQDOPHVVDJHSLFWXUHRURWKHUIRUPRILQWHOOLJHQFH

IURPRQHORFDWLRQWRDQRWKHUORFDWLRQE\PHDQVRIZLUHOLQHVUDGLROLJKWEHDPVLQIUDUHG

EHDPVRURWKHUFRPPXQLFDWLRQVV\VWHPV´0&*5$:+,//',&7,21$52)6&,(17,),&$1'

7(&+1,&$/7(506 WKHG ³&RQYH\DQFHRUWUDQVIHUIURPRQHSHUVRQRUSODFH

WRDQRWKHU«&RQYH\DQFHRUSDVVDJHWKURXJKDPHGLXPDVRIOLJKWKHDWVRXQG


                                             
HWF$OVRspec., WKHVHQGLQJRXWRIHOHFWURQLFVLJQDOVRUHOHFWURPDJQHWLFZDYHVWKH

EURDGFDVWLQJRIUDGLRRUWHOHYLVLRQSURJUDPV´6+257(52;)25'(1*/,6+

',&7,21$521+,6725,&$/35,1&,3/(6 WKHG ³7KHVHQGLQJRIDVLJQDOSLFWXUH

RURWKHULQIRUPDWLRQIURPDWUDQVPLWWHU´7+($0(5,&$1+(5,7$*(',&7,21$52)7+(

(1*/,6+/$1*8$*( WKHG ³7KHSDVVDJHRIUDGLRZDYHVLQWKHVSDFH

EHWZHHQWUDQVPLWWLQJDQGUHFHLYLQJVWDWLRQValsoWKHDFWRUSURFHVVRIWUDQVPLWWLQJE\

UDGLRRUWHOHYLVLRQ´0(55,$0:(%67(521/,1(',&7,21$53O%UDW'HI%UDW

 ,QVXPGLFWLRQDU\GHILQLWLRQVLQGLFDWHWKDWDWUDQVPLVVLRQSURGXFWVHQGVDVLJQDO

IURPRQHORFDWLRQWRDQRWKHUORFDWLRQ

       6LPLODUO\WKH+7686GRHVQRWGHILQH³DSSDUDWXV´KRZHYHUWKH&RXUWKDV

FRQVWUXHGWKDWWHUPRQDQXPEHURIRFFDVLRQVSee, e.g., Photonetics, Inc. v. United

States&,7)6XSSG   ITT Thompson Industries, Inc. v.

United States&,7)6XSS  In re Alappat)G )HG

&LU ,QITT ThompsonWKHFRXUWFRQFOXGHGWKDWWKHWHUPLV³LQWHQGHGWR

HQFRPSDVVDJURXSRIGHYLFHVRUDFROOHFWLRQRUVHWRIPDWHULDOVLQVWUXPHQWVRU

DSSOLDQFHVWREHXVHGIRUDSDUWLFXODUSXUSRVHRUDJLYHQHQG´ITT Thompson,)

6XSSDW3ODLQWLIIGRHVQRWRIIHUDQ\GHILQLWLRQVRI³DSSDUDWXV´ZKLOHGHIHQGDQW

SURYLGHVWKUHHGLFWLRQDU\GHILQLWLRQV7KRVHGHILQLWLRQVDUHVLPLODUWRWKHRQHXVHGE\

WKHFRXUWLQITT ThompsonSee 'HI5HS%UDW7KHUHIRUHWKHFRPPRQPHDQLQJ




 'HIHQGDQWSUHVHQWVWKHIROORZLQJGHILQLWLRQV³DVHWRIPDWHULDOVRUHTXLSPHQW
GHVLJQHGIRUDSDUWLFXODUXVH´0(55,$0:(%67(521/,1(',&7,21$5³7KHWHFKQLFDO
HTXLSPHQWRUPDFKLQHU\QHHGHGIRUDSDUWLFXODUDFWLYLW\RUSXUSRVH´/(;,&2³DJURXS
RUFRPELQDWLRQRILQVWUXPHQWVPDFKLQHU\WRROVPDWHULDOVHWFKDYLQJDSDUWLFXODU
IXQFWLRQRULQWHQGHGIRUDVSHFLILFXVH´',&7,21$5&207KHVHGHILQLWLRQVLQGLFDWHWKDW
³DSSDUDWXV´UHIHUVJHQHUDOO\WRDGHYLFHGHVLJQHGIRUDSDUWLFXODUXVHRUSXUSRVH

                                            
RIWKHWHUPV³WUDQVPLVVLRQ´DQG³DSSDUDWXV´LQGLFDWHVGHYLFHVGHVLJQHGIRUWKHSXUSRVH

RIVHQGLQJVLJQDOVIURPRQHORFDWLRQWRDQRWKHU

          3ODLQWLIIDUJXHVWKDW³WUDQVPLVVLRQDSSDUDWXV´LQ+HDGLQJUHIHUVWR

HTXLSPHQWWKDWVHQGVVLJQDOVRXWWRDfinal UHFHSWLRQGHYLFHZKLFKIRU+HDGLQJ

ZRXOGEHHLWKHUDUDGLRRUDWHOHYLVLRQ3O%UDW3ODLQWLIIPDLQWDLQVWKDWLQFRQWUDVW

WKHPHDQLQJRIWKHWHUP³DSSDUDWXVIRUWKHWUDQVPLVVLRQ´LQ+HDGLQJHQFRPSDVVHV

SURGXFWVWKDWsupport WUDQVPLVVLRQSee 3O%UDW

          7KLVDUJXPHQWLVQRWVXSSRUWHGE\WKHWH[WRIWKH+7686)LUVWWKHUHLVQR

LQGLFDWLRQLQWKHWH[W([SODQDWRU\1RWHVRURWKHULQWHUSUHWDWLYHPDWHULDOVWKDWWKHXVHRI

WKHWZRQHDUO\LGHQWLFDOWHUPV²³WUDQVPLVVLRQDSSDUDWXV´LQ+HDGLQJDQG

³DSSDUDWXVIRUWKHWUDQVPLVVLRQ´LQ+HDGLQJ²ZDVLQWHQGHGWRFRQYH\GLIIHUHQW

PHDQLQJV6HFRQGWKHFRPPRQPHDQLQJRIWKHWHUP³WUDQVPLVVLRQDSSDUDWXV´GRHV

QRWUHTXLUHDVSODLQWLIIZRXOGKDYHLWWKDWWKHVXEVHTXHQWORFDWLRQEHWKHfinal UHFHSWLRQ

GHYLFHSee GLFWLRQDU\GHILQLWLRQVGLVFXVVHGsupra S6LPLODUO\WKHUHLVQR

LQGLFDWLRQIURPWKHWH[WWKDW³WUDQVPLVVLRQDSSDUDWXV´UHIOHFWVWKHQDUURZGHILQLWLRQWKDW

SODLQWLIIVHHNVWRLPSRVHRQLW,QIDFWWKHGLFWLRQDU\GHILQLWLRQVFLWHGDERYHE\ERWK

SDUWLHVVXSSRUWDFRPPRQPHDQLQJRI³WUDQVPLVVLRQ´WKDW³PHDQVWRFRQYH\RUWUDQVIHU

LQIRUPDWLRQVLJQDOVRUGDWDIURPRQHORFDWLRQWRDQRWKHU´See3O5HS%UDW




    3ODLQWLIIFLWHV([SODQDWRU\1RWH $ WR+HDGLQJDVVXSSRUWIRULWVQDUURZGHILQLWLRQ
RI³WUDQVPLVVLRQDSSDUDWXV´DV³WKHDSSDUDWXVWKDWSHUIRUPVWKHDFWRIVHQGLQJDVLJQDO
RXW´3O%UDW([SODQDWRU\1RWH $ SURYLGHVDOLVWRIH[HPSODUVRIPHUFKDQGLVH
WKDWPHHWWKLVGHILQLWLRQZKLFK³VKDUHWKHFRPPRQSXUSRVHRISHUIRUPLQJWKHDFWRI
VHQGLQJVLJQDOVIURPRQHORFDWLRQWRDQRWKHU´3O%UDW3ODLQWLIIWKHQPDNHVWKH
ORJLFDOOHDSWKDW³>L@QFRQWUDVWWKH+DUPRQLFSURGXFWVGRQRWVHQGVLJQDOVRXWWRDQRWKHU
ORFDWLRQ´Id



                                               
                                               


'HI%UDW)LQDOO\WKHXVHRIWKHPRUHJHQHUDOWHUP³WUDQVPLVVLRQ´DOVRFRQWUDVWV

ZLWKWKHZRUG³WUDQVPLWWHU´ZKLFKLVQRWXVHGLQ+HDGLQJDQGFRQQRWHVDQDUURZHU

PHDQLQJDORQJWKHOLQHVRIWKDWRIIHUHGE\SODLQWLII'HI%UDW

       ,QDGGLWLRQWRLQFOXGLQJWKHWHUPV³WUDQVPLVVLRQ>@DSSDUDWXV´DQG³DSSDUDWXVIRU

WKHWUDQVPLVVLRQ´WKHSODLQODQJXDJHRI+HDGLQJSURYLGHVWKDWZKHQWHOHYLVLRQ

VLJQDOVDUHLQYROYHG+HDGLQJFRQWUROV+HDGLQJsee also'HI%UDW

%DVHGRQWKLVWH[WWKHGUDIWHUVRIWKH+7686DSSDUHQWO\UHFRJQL]HGWKDWLWHPVPD\EH

FODVVLILDEOHLQERWK+HDGLQJVDQGDPRQJRWKHUVUHJDUGOHVVRIWKH

FRQVWUXFWLRQRIWKHZRUGV³WUDQVPLVVLRQ´DQG³DSSDUDWXV´:HUHLWRWKHUZLVHWKH

GUDIWHUVZRXOGQRWKDYHH[SUHVVO\H[FOXGHGWHOHYLVLRQVLJQDOVIURP+HDGLQJ

       3ODLQWLIIPDLQWDLQVWKDW+HDGLQJFRYHUVRQO\LWHPVWKDWVXSSRUW

WUDQVPLVVLRQZKLOH+HDGLQJHQFRPSDVVHVRQO\LWHPVWKDWIXQFWLRQDVDFWXDO

WUDQVPLWWHUV3O%UDW7KLVDUJXPHQWLVLQFRUUHFW([SODQDWRU\1RWH * WR+HDGLQJ

QDPHV³WUDQVPLWWHUV´DVDQH[DPSOHRIOLQHHTXLSPHQWUHODWHGWRPXOWLSOH[HUV(1

 *  ,I+HDGLQJFRQVLVWHGRQO\RILWHPVWKDWsupport WUDQVPLVVLRQUDWKHU

WKDQLWHPVWKDWDFWXDOO\transmit VLJQDOV³WUDQVPLWWHUV´ZRXOGQRWEHOLVWHGLQWKH



                             

 3ODLQWLIIDOVRUHOLHVRQDQRSLQLRQRIWKH:RUOG&XVWRPV2UJDQL]DWLRQ :&2 WKDW
FODVVLILHGGLJLWDOHQFRGHUVPXOWLSOH[HUVDQGUHPXOWLSOH[HUVLQ+HDGLQJ3O%UDW
$FFRUGLQJWRSODLQWLIIWKH:&2RSLQLRQGHWHUPLQHGWKDWWKHLWHPVDUHFODVVLILHG
LQ+HDGLQJDQGQRWLQ+HDGLQJEHFDXVHWKH\GRQRWSHUIRUPWKHIXQFWLRQRI
WUDQVPLWWLQJVLJQDOVIdDW3ODLQWLIIDUJXHVWKDWWKH:&2RSLQLRQWKXVSURYLGHV
JXLGDQFH³WKDW+HDGLQJµWUDQVPLVVLRQDSSDUDWXV¶FRYHUVLWHPVWKDWWUDQVPLWD
VLJQDODQGWKDW+HDGLQJ¶VµDSSDUDWXVIRUWKHWUDQVPLVVLRQ¶FRYHUVLWHPVWKDWGRQRW
WUDQVPLWEXWWKDWSHUIRUPDIXQFWLRQLQVXSSRUWRIWUDQVPLVVLRQ´Id$VQRWHGDERYHWKH
ODQJXDJHRIWKH+7686GRHVQRWVXSSRUWWKLVFRQFOXVLRQSee GLVFXVVLRQsupra
6HFWLRQ,,,$$FFRUGLQJO\WKH:&2RSLQLRQLVHQWLWOHGWR³UHVSHFWIXOFRQVLGHUDWLRQ´E\
WKHFRXUWKRZHYHUWKHFRXUWGRHVQRWILQGWKHRSLQLRQSHUVXDVLYHCummins,)G
DW
                                              

                                               


([SODQDWRU\1RWHV+HDGLQJWKHUHIRUHGHVFULEHVERWKGHYLFHVWKDWDFWXDOO\

WUDQVPLWDQGRQHVWKDWVXSSRUWWUDQVPLVVLRQ

       3ODLQWLIIQH[WDUJXHVWKDW([SODQDWRU\1RWH $ PDNHVFOHDUWKDW+HDGLQJ

DSSOLHVRQO\WRDFWXDOWUDQVPLWWHUVWKHUHE\H[FOXGLQJWKHVXEMHFW+DUPRQLF(05VDW

LVVXHLQWKLVFDVH7KHFRUHSUHPLVHRISODLQWLII¶VDUJXPHQWLVWKDW([SODQDWRU\1RWH $ 

WR+HDGLQJVKRXOGEHLQWHUSUHWHGEDVHGRQWKHSULQFLSOHRIejusdem generisVXFK

WKDWLWLQFOXGHVRQO\GHYLFHVWKDWDFWXDOO\SHUIRUPWKHDFWRIVHQGLQJVLJQDOVIURPRQH

ORFDWLRQWRDQRWKHU3O%UDW'HIHQGDQWDUJXHVWKDWWKHSULQFLSOHRIejusdem

generisGRHVQRWDSSO\WRWKHSURYLVLRQDQGWKDWSODLQWLII¶VSURIIHUHGLQWHUSUHWDWLRQZRXOG

LPSURSHUO\QDUURZWKHSODLQPHDQLQJRI+HDGLQJ

       ([SODQDWRU\1RWH $ WR+HDGLQJSURYLGHV

   ³WKLVJURXS>RIWUDQVPLVVLRQDSSDUDWXVIRUUDGLREURDGFDVWLQJRUWHOHYLVLRQ@includes
           ³  7UDQVPLWWHUIRUUDGLREURDGFDVWLQJRUWHOHYLVLRQ
              5HOD\DSSDUDWXVXVHGWRSLFNXSDEURDGFDVWIRUWUDQVPLVVLRQDQG
           UHWUDQVPLWLWWRDQGVRLQFUHDVHWKHUDQJH LQFOXGLQJWHOHYLVLRQUHOD\DSSDUDWXV
           IRUPRXQWLQJLQDLUFUDIW 
              5HOD\WHOHYLVLRQWUDQVPLWWHUVIRUWUDQVPLVVLRQE\PHDQVRIDQDHULDODQG
           SDUDEROLFUHIOHFWRUIURPWKHVWXGLRRUVLWHRIDQRXWVLGHEURDGFDVWWRWKHPDLQ
           WUDQVPLWWHU
              7HOHYLVLRQWUDQVPLWWHUVIRULQGXVWULDOXVH HJIRUUHDGLQJLQVWUXPHQWVDWD
           GLVWDQFHRUIRUREVHUYDWLRQLQGDQJHURXVORFDOLWLHV :LWKWKLVDSSDUDWXVWKH
           WUDQVPLVVLRQLVRIWHQE\OLQH´
           
([SODQDWRU\1RWH $ WR+HDGLQJ HPSKDVLVVXSSOLHG 

       *HQHUDOO\, ejusdem generisDQDO\VLVLVD³FDQRQRIFRQVWUXFWLRQKROGLQJWKDW

ZKHQDJHQHUDOZRUGRUSKUDVHIROORZVDOLVWRIVSHFLILFVWKHJHQHUDOZRUGRUSKUDVHZLOO

EHLQWHUSUHWHGWRLQFOXGHRQO\LWHPVRIWKHVDPHFODVVDVWKRVHOLVWHG´%/$&.¶6/$:

',&7,21$5 WKHG See also0(55,$0:(%67(5/$:',&7,21$5 GHILQLQJ

ejusdem generisDV³DUXOHRIFRQVWUXFWLRQJHQHUDOZRUGV DVLQDVWDWXWH WKDWIROORZ



                                              

                                                   


VSHFLILFZRUGVLQDOLVWPXVWEHFRQVWUXHGDVUHIHUULQJRQO\WRWKHW\SHVRIWKLQJV

LGHQWLILHGE\WKHVSHFLILFZRUGV´ 6SHFLILFDOO\³,QFODVVLILFDWLRQFDVHVejusdem generis

UHTXLUHVWKDWIRUDQ\LPSRUWHGPHUFKDQGLVHWRIDOOZLWKLQWKHVFRSHRIWKHJHQHUDOWHUP

RUSKUDVHWKHPHUFKDQGLVHPXVWSRVVHVVWKHVDPHHVVHQWLDOFKDUDFWHULVWLFVRU

SXUSRVHVWKDWXQLWHWKHOLVWHGH[HPSODUVSUHFHGLQJWKHJHQHUDOWHUPRUSKUDVH´

Avenues In Leather, Inc. v. United States)G )HG&LU 7KHVH

GHILQLWLRQVWKHUHIRUHEXWWUHVVWKHGHILQLWLRQRI³ejusdem generis´DUJXHGE\GHIHQGDQW

          7KHOLVWLQTXHVWLRQLVQRWDQH[KDXVWLYHOLVWZLWKDFDWFKDOOWHUPUDWKHULWLVOLVWRI

H[HPSODUVLQWURGXFHGE\WKHZRUG³LQFOXGLQJ´7KHPHDQLQJRIWKHZRUG³LQFOXGLQJ´

YDULHVZLWKFRQWH[W,QDVWDWXWHLWPD\VHUYHWR  FRQQRWHDQLOOXVWUDWLYHDSSOLFDWLRQRI

WKHJHQHUDOGHVFULSWLRQZLWKRXWOLPLWLQJWKHJHQHUDOGHVFULSWLRQUDWKHUWKDQWRSURYLGHDQ

DOOHPEUDFLQJGHILQLWLRQ  ³DGGSURGXFWVWRWKHKHDGLQJWKDWIDOORXWVLGHWKHJHQHUDO

GHVFULSWLRQ´  DUUHVWDQ\GRXEWDVWRZKHWKHUWKHH[HPSODUVDUHLQFOXGHGZLWKLQWKH

FODVVRU  ³GHPDUFDWHWKHERXQGDU\EHWZHHQZKDWIDOOVZLWKLQWKHJHQHUDOFODVVIURP

WKDWZKLFKIDOOVZLWKRXWWKHUHE\OLPLWLQJWKHVFRSHRIWKHJHQHUDOFODVV´Cummins Inc. v.

United States, &,7)6XSSG  

          7RGHFLGHZKLFKLIDQ\RIWKHVHSRVVLELOLWLHVDSSOLHVLQWKHLQVWDQWFDVH³WKH

>F@RXUWQHHGVWRUHDGWKHµLQFOXGLQJ¶ODQJXDJHLQOLJKWRIWKHFRQWH[WDQGSXUSRVHRILWV

XVHRUDVWKHOHJLVODWLYHKLVWRU\PD\VXJJHVW´Id LQWHUQDOFLWDWLRQVRPLWWHG ,QWKLV

FDVHWKHPRVWDSSURSULDWHLQWHUSUHWDWLRQRIWKHXVHRILQFOXGLQJIRU([SODQDWRU\1RWH

    $ WR+HDGLQJLVWKHILUVWLQWHUSUHWDWLRQ$VWUXFWXUDODQDO\VLVRI([SODQDWRU\1RWH

    $ WR+HDGLQJVXJJHVWVWKDWWKHOLVWLQWKH([SODQDWRU\1RWHLVLOOXVWUDWLYH7KH

([SODQDWRU\1RWHEHJLQVE\GHVFULELQJWKHW\SHVRIWUDQVPLVVLRQVIRUZKLFKWKH



                                                  

DSSDUDWXVLVXVHGWKDWIDOOLQWRWKHKHDGLQJ7KH([SODQDWRU\1RWHVWDWHVWKDWWKH

³DSSDUDWXVIRUUDGLREURDGFDVWLQJIDOOLQJLQWKLVJURXSPXVWEHIRUWKHWUDQVPLVVLRQRI

VLJQDOVE\PHDQVRIHOHFWURPDJQHWLFZDYHVWUDQVPLWWHGWKURXJKWKHHWKHUZLWKRXWDQ\

OLQHFRQQHFWLRQ2QWKHRWKHUKDQGWHOHYLVLRQDSSDUDWXVIDOOVKHUHZKHWKHUWKH

WUDQVPLVVLRQLVE\HOHFWURPDJQHWLFZDYHVRUE\OLQH´+7686(1 $ 

([SODQDWRU\1RWH $ SURFHHGVWROLVWZKDW³WKLVJURXS´LQFOXGHVId7KHUHIRUHWKLV

VWUXFWXUHLQGLFDWHVDQLQWHQWWRSURYLGHH[DPSOHVZLWKRXWOLPLWLQJWKHJHQHUDOGHVFULSWLRQ

       $GGLWLRQDOO\%/$&.¶6/$:',&7,21$5 WKHG VXSSRUWVWKLVLQWHUSUHWDWLRQ

E\VWDWLQJ³>W@KHSDUWLFLSOHLQFOXGLQJW\SLFDOO\LQGLFDWHVDSDUWLDOOLVW´7KLVGHILQLWLRQRI

³LQFOXGLQJ´LVDFFHSWHGLQPDQ\FRXUWGHFLVLRQVE.g., Bloate v. United States, 86

  Amanda Foods (Vietnam) Ltd. v. United States&,7)6XSS

G  

       7KLV&RXUWGRHVQRWDSSO\WKHSULQFLSOHRIejusdem generis WRDQLOOXVWUDWLYHOLVW

ZLWKRXWDJHQHUDO³FDWFKDOO´WHUP,QGHHGDOOIRXUFDVHVFLWHGE\SODLQWLIILQVXSSRUWRI

LWVDUJXPHQWDSSO\ejusdem generisWROLVWVWKDWHQGZLWKVXFKDJHQHUDOWHUPSee

Otter Prod., LLC v. United States)G )HG&LU  ³DQGVLPLODU

FRQWDLQHUV´ Victoria’s Secret Direct, LLC v. United States)G )HG

&LU  ³DQGVLPLODUDUWLFOHV´ Avenues in Leather, Inc. v. United States)G

 )HG&LU  ³VLPLODUFRQWDLQHUV´DQG³VLPLODUDUWLFOHV´ Sports Graphics,

Inc. v. United States)G )HG&LU  ³KRXVHKROGDUWLFOHVQRW

VSHFLILFDOO\SURYLGHGIRU´ 7KHUHIRUHQRQHRIWKHFDVHVSUHVHQWHGE\SODLQWLIILV

DSSRVLWHWRWKHFXUUHQWFDVH




                                                
       7KHFRXUWWKHUHIRUHGHWHUPLQHVEDVHGRQWKHODQJXDJHRI([SODQDWRU\1RWH $ WR

+HDGLQJWKDWWKHejusdem generis SULQFLSOHGRHVQRWDSSO\

       (YHQDVVXPLQJarguendoWKDWejusdem generisZHUHWRDSSO\WRWKHOLVWLQ

([SODQDWRU\1RWH $ SODLQWLII¶VDUJXPHQWRQWKLVSRLQWZRXOGIDLO7KDWLVEHFDXVH

SODLQWLIIKHUHDWWHPSWVWRXVHDQ(1WR+HDGLQJWRGHILQH³WUDQVPLVVLRQDSSDUDWXV´

PRUHQDUURZO\WKDQWKHSODLQPHDQLQJRIWKHZRUGVLQWKHKHDGLQJ7KLV&RXUWDQGWKH

86&RXUWRI$SSHDOVIRUWKH)HGHUDO&LUFXLW ³)HGHUDO&LUFXLW´ KDYHUHMHFWHGVLPLODU

DWWHPSWVWRXVH(1VWRLQWHUSUHWDKHDGLQJDVQDUURZHUWKDQLWVSODLQPHDQLQJ

LQWHUSUHWDWLRQSee Rubie’s Costume Co. v. United States )G )HG

&LU Apple Inc. v. United States&,7BB)6XSSG  aff'd

)G )HG&LU )RUH[DPSOHLQRubie’s CostumeWKH)HGHUDO&LUFXLW

UHMHFWHGVXFKDQLQWHUSUHWDWLRQVWDWLQJWKDW³>D@OWKRXJKWKHH[DPSOHVLQWKH(1VDUH

SUREDWLYHDQGVRPHWLPHVLOOXPLQDWLQJZHVKDOOQRWHPSOR\WKHLUOLPLWLQJFKDUDFWHULVWLFV

WRWKHH[WHQWWKHUHDUHDQ\WRQDUURZWKHODQJXDJHRIWKHFODVVLILFDWLRQKHDGLQJLWVHOI´

)GDW$FFRUGLQJO\WKHFRXUWUHMHFWVSODLQWLII¶VWZRSDUWDUJXPHQWFRQFHUQLQJ

WKHDSSOLFDWLRQRI([SODQDWRU\1RWH $ WR+HDGLQJ

                     E     7HOHYLVLRQ

       7KHFRXUWWXUQVQH[WWRWKHPHDQLQJRIWKHWHUP³WHOHYLVLRQ´LQ+HDGLQJ

7KH+7686GRHVQRWGHILQHWKHWHUP³WHOHYLVLRQ´LQ+HDGLQJ7KH&RXUWKDV

GHILQHGWHOHYLVLRQDV³YLVLRQDWDGLVWDQFHKHQFHWKHWUDQVPLVVLRQDQGUHSURGXFWLRQRI

DYLHZRUVFHQHHVS>VLF@DYLHZRISHUVRQVRUREMHFWVLQPRWLRQE\DQ\GHYLFHZKLFK

FRQYHUWVOLJKWUD\VLQWRHOHFWULFDOZDYHVDQGUHFRQYHUWVWKHVHLQWRYLVLEOHOLJKWUD\V´

Sears Roebuck & Co. v. United States&,7)6XSS  



                                             
                                                


    FLWLQJ:(%67(5¶61(:,17(51$7,21$/',&7,21$52)7+((1*/,6+/$1*8$*( GHG

 

          7RGHWHUPLQHWKHFRUUHFWPHDQLQJRIWHOHYLVLRQWKHFRXUWFRQVXOWVWKHVDPH

GLFWLRQDULHVWKDWWKHFRXUWXVHGWRFODULI\WKHGHILQLWLRQRI³WUDQVPLVVLRQ´7KHVH

GLFWLRQDULHVGHILQH³WHOHYLVLRQ´DVIROORZV³$V\VWHPIRUFRQYHUWLQJDVXFFHVVLRQRI

YLVXDOLPDJHVLQWRFRUUHVSRQGLQJHOHFWULFVLJQDOVDQGWUDQVPLWWLQJWKHVHVLJQDOVE\UDGLR

RURYHUZLUHVWRLQVWDQWUHFHLYHUVDWZKLFKWKHVLJQDOVFDQEHXVHGWRUHSURGXFHWKH

RULJLQDOLPDJHV´ 0&*5$:+,//',&7,21$52)6&,(17,),&$1'7(&+1,&$/7(506WKHG

 6LPLODUO\WKH6+257(52;)25'(1*/,6+',&7,21$521+,6725,&$/35,1&,3/(6

    WKHG GHILQHVWHOHYLVLRQDVD³$V\VWHPIRUUHSURGXFLQJRQDVFUHHQYLVXDO

LPDJHVWUDQVPLWWHG XVXZLWKVRXQG E\UDGLRVLJQDOV«7KHPHGLXPDUWIRUPRU

RFFXSDWLRQRIEURDGFDVWLQJRQWHOHYLVLRQ ZLWKVSHFLI\LQJZRUG DSDUWLFXODUWHOHYLVLRQ

VHUYLFHRUFRPSDQ\1RZDOVRWHOHYLVHGHQWHUWDLQPHQWWKHFRQWHQWRIWHOHYLVLRQ

SURJUDPPHV$GHYLFHZLWKDVFUHHQIRUUHFHLYLQJWHOHYLVLRQVLJQDOV´

          +HDGLQJSURYLGHV³WUDQVPLVVLRQDSSDUDWXVIRUWHOHYLVLRQRUUDGLR

EURDGFDVWLQJZKHWKHURUQRWLQFRUSRUDWLQJUHFHSWLRQDSSDUDWXVRUVRXQGUHSURGXFLQJ


                              

  See also7+($0(5,&$1+(5,7$*(',&7,21$52)7+((1*/,6+/$1*8$*(³D$Q
HOHFWURQLFEURDGFDVWV\VWHPLQZKLFKVSHFLDOSURYLGHUVWUDQVPLWDFRQWLQXRXVSURJUDPRI
YLGHRFRQWHQWWRWKHSXEOLFRUVXEVFULEHUVE\ZD\RIDQWHQQDFDEOHRUVDWHOOLWHGLVK
RIWHQRQPXOWLSOHFKDQQHOVE9LGHRFRQWHQWHVSHFLDOO\VKRUWSURJUDPVFUHDWHGIRU
RUGLVWULEXWHGWKURXJKVXFKDV\VWHPF$QHOHFWURQLFGHYLFHIRUYLHZLQJWHOHYLVLRQ
SURJUDPVDQGPRYLHVFRQVLVWLQJRIDGLVSOD\VFUHHQDQGVSHDNHUV7KHLQGXVWU\
RISURGXFLQJDQGEURDGFDVWLQJWHOHYLVLRQSURJUDPV´DQG0(55,$0:(%67(5
21/,1(',&7,21$5³DQHOHFWURQLFV\VWHPRIWUDQVPLWWLQJWUDQVLHQWLPDJHVRIIL[HGRU
PRYLQJREMHFWVWRJHWKHUZLWKVRXQGRYHUDZLUHRUWKURXJKVSDFHE\DSSDUDWXVWKDW
FRQYHUWVOLJKWDQGVRXQGLQWRHOHFWULFDOZDYHVDQGUHFRQYHUWVWKHPLQWRYLVLEOHOLJKWUD\V
DQGDXGLEOHVRXQGDWHOHYLVLRQUHFHLYLQJVHWDWKHWHOHYLVLRQEURDGFDVWLQJLQGXVWU\
EWHOHYLVLRQDVDPHGLXPRIFRPPXQLFDWLRQFSURJUDPPLQJGLVWULEXWHGRYHUWKH
,QWHUQHWWKDWLVGHVLJQHGWREHYLHZHGLQWKHVDPHIRUPDWDVEURDGFDVWWHOHYLVLRQ´
                                               

DSSDUDWXV´7KHTXDOLILHULQ+HDGLQJGHVFULEHVLWHPVLQ+HDGLQJDQG1RWH

 E RI6HFWLRQ;9,RIWKH+7686VWDWHVWKDWDSURGXFWWKDWLVequally FODVVLILDEOHLQ

ERWK+HDGLQJDQG+HDGLQJVKRXOGEHFODVVLILHGLQ+HDGLQJ7KHUHIRUH

FODVVLILFDWLRQXQGHU+HDGLQJLVSURSHURQO\IRULQVWDQFHVLQZKLFKDSURGXFWLV

primarily FODVVLILDEOHLQ+HDGLQJE\ZD\RILWVSULQFLSDOXVHLQWHOHYLVLRQRUUDGLR

EURDGFDVWLQJ

                   3ULQFLSDO8VH$QDO\VLV

       7KHFRXUWFRQVLGHUVQH[WZKHWKHUDSULQFLSDOXVHDQDO\VLVLVDSSURSULDWHLQWKH

LQVWDQWFDVH+HDGLQJLVDXVHSURYLVLRQDVLWLQFOXGHVSDUWVWKDWDUH³VXLWDEOHIRU

usesolely or principallyZLWKWKHDSSDUDWXVRIKHDGLQJVWR´ (PSKDVLV

VXSSOLHG SeeSamsung Int'l, Inc. v. United States&,7)6XSSG

  aff'd)$SS [ )HG&LU  FRQILUPLQJ+HDGLQJLV

DXVHSURYLVLRQ 5HOHYDQWLQWKHSUHVHQWFDVH+HDGLQJFRYHUVDPRQJRWKHU

WKLQJVSDUWVRI³WUDQVPLVVLRQDSSDUDWXVIRUUDGLREURDGFDVWLQJRUWHOHYLVLRQ´XQGHU

+HDGLQJ

       %HFDXVH+HDGLQJLVDXVHSURYLVLRQZKHWKHUWKHVXEMHFW3&%$VDQG

FKDVVLVDUHFRUUHFWO\FODVVLILHGXQGHUWKLVKHDGLQJGHSHQGVRQZKHWKHUWKH+DUPRQLF

(05VZLWKZKLFKWKH\DUHXVHGDUHFRUUHFWO\FODVVLILHGXQGHU+HDGLQJRU+HDGLQJ

$FFRUGLQJO\WKHFRXUWPXVWGHWHUPLQHLIWKHVXEMHFWPHUFKDQGLVHLVSULQFLSDOO\

XVHGDVDFRQVWLWXHQWSDUWRIPHUFKDQGLVHWKDWDUH³WUDQVPLVVLRQDSSDUDWXVIRUUDGLR

EURDGFDVWLQJRUWHOHYLVLRQ´XQGHU+HDGLQJRULQVWHDG³RWKHUDSSDUDWXVIRUWKH

WUDQVPLVVLRQRUUHFHSWLRQRIYRLFHLPDJHVRURWKHUGDWDLQFOXGLQJDSSDUDWXVIRU

FRPPXQLFDWLRQLQDZLUHGRUZLUHOHVVQHWZRUN´XQGHU+HDGLQJ7KHUHIRUHWKH



                                             
ZD\VLQZKLFK+DUPRQLFFXVWRPHUVXVH+DUPRQLF(05VDUHUHOHYDQWWRFODVVLI\LQJWKH

VXEMHFW3&%$VDQGFKDVVLV

       'HIHQGDQWDVVHUWVWKDWWKHPRVWIUHTXHQWSXUFKDVHUVRIWKHVXEMHFW+DUPRQLF

(05VIURPWRZHUHWHOHYLVLRQFRQWHQWSURYLGHUVWKDWXVHGWKHPIRUWKH

WUDQVPLVVLRQRIGDWDVLJQDOVIRUWHOHYLVLRQFRQWHQW'HI6WPW)DFWV FLWLQJ'HI([

 $UPVWURQJ'HS DW 3ODLQWLIIGRHVQRWDGGUHVVGLUHFWO\WKHTXHVWLRQRIWKHPRVW

IUHTXHQWSXUFKDVHUV+DUPRQLFWHVWLILHGWKDWLWVFXVWRPHUVEX\WKHLU(05VEHFDXVH

+DUPRQLFRIIHUVGLJLWDOFDEOHDQGGHOLYHUVPRUHFKDQQHOVRYHUWKHVDPHEDQGZLGWK

SUHYLRXVO\XVHGWRWUDQVPLWDQDORJXHFKDQQHOV'HI([ $UPVWURQJ'HS DW

       +RZHYHUKDYLQJFRQFHGHGWKDWWKH+DUPRQLF(05VSHUIRUPWKHVHIXQFWLRQV

SODLQWLIIDUJXHVWKDW+HDGLQJGRHVQRWGHVFULEHWKHVHSURGXFWVEHFDXVHWKH\KDYH

³FDSDELOLW\WKDWLVgreater thanMXVWVXSSRUWLQJ79DQGUDGLRSURJUDPPLQJ´7U2UDO$UJ

DW HPSKDVLVVXSSOLHG )XUWKHUSODLQWLIIFRQWHQGVWKDW³WKHZLGHUDQJHRI

DXGLRYLGHRFRQWHQWWKDWLVFRPSUHVVHGE\+DUPRQLF(05VLVQRWGHVFULEHGE\WKH

ODQJXDJHµIRUUDGLREURDGFDVWLQJRU79¶´Id3ODLQWLIIFLWHV*5,DVVXSSRUWLQJWKH

LQWHUSUHWDWLRQWKDW³DGHYLFHWKDWKDVDXVHand capability´GLIIHUHQWWKDQWKDWGHVFULEHG

E\+HDGLQJVKRXOGQRWEHFODVVLILHGLQ+HDGLQJId HPSKDVLVVXSSOLHG 

       7KHUHFRUGGHPRQVWUDWHVDJURZLQJWUHQGLQWKHWUDQVPLVVLRQRIFRPSUHVVHG

GDWDWRGHYLFHVRWKHUWKDQWHOHYLVLRQV3O([) :ULWWHQ5HSRUWE\([SHUW'DQ

6FKRQIHOG  ³6FKRQIHOG([SHUW5HSRUW´ DW7KLVUHSRUWH[SODLQVWKHGLJLWDOL]DWLRQRI

FRPPXQLFDWLRQV\VWHPVLQFOXGLQJWHOHSKRQHDQGWHOHYLVLRQQHWZRUNVLQWRPXOWLPHGLD

FRPPXQLFDWLRQQHWZRUNVRIIHULQJWHOHSKRQHWHOHYLVLRQDQG,QWHUQHWVHUYLFHVIdDW

6LPLODUO\WKHUHSRUWGHVFULEHVWKHULVHRIFRPSXWHUVDVPXOWLPHGLDSODWIRUPVId



                                             
+DUPRQLF(05VKDYHWKHFDSDELOLW\WREHXVHGLQWKHVHPXOWLPHGLDFRPPXQLFDWLRQ

V\VWHPV

          )XUWKHULWLVFRUUHFWWKDW+DUPRQLFHQFRGHUVDUHVXLWHGIRUFRPSUHVVLQJDQ\

LPDJH LQDGGLWLRQWRVRXQG See3O([$ -RLQW6WPWRI)DFWV1RWLQ'LVSXWH DW

    ³7KH+DUPRQLFHQFRGHUVFRPSUHVVDXGLRDQGYLGHRGLJLWDOGDWDUHSUHVHQWLQJLPDJHV

DQGVRXQGVLQFOXGLQJYRLFH´ see also3O([( 'HFODUDWLRQRI(ULF$UPVWURQJ DW

    ³+DUPRQLFHQFRGHUVDUHGHVLJQHGDQGXVHGVROHO\IRUWKHFRPSUHVVLRQRIGLJLWDOGDWD

DQGUHSUHVHQWLQJVRXQGVDQGLPDJHV´ 7KHPXOWLSOH[HUVDQGUHPXOWLSOH[HUVIXUWKHU

FRPSUHVVWKHVHGDWDRXWSXWVRILPDJHVDQGVRXQGIdDW

          7KH³>V@XVFHSWLELOLW\FDSDELOLW\DGHTXDF\RUDGDSWDELOLW\RIWKHLPSRUWWRWKH

FRPPRQXVHRIWKHFODVVLVQRWFRQWUROOLQJ´USR Optonix, Inc. v. United States&,7

)6XSSG   FLWLQJU.S. v. the Carborundum Co

&&3$)G  7KH&RXUWLQOptonixDOVRDSSOLHG$GGLWLRQDO

865XOHRI,QWHUSUHWDWLRQ D ZKLFK³SURYLGHVWKDWµ>L@QWKHDEVHQFHRIVSHFLDO

ODQJXDJHRUFRQWH[WZKLFKRWKHUZLVHUHTXLUHV²DWDULIIFODVVLILFDWLRQFRQWUROOHGE\XVH

    RWKHUWKDQDFWXDOXVH LVWREHGHWHUPLQHGLQDFFRUGDQFHZLWKWKHXVHLQWKH8QLWHG




 :KHQPDNLQJDSULQFLSDOXVHGHWHUPLQDWLRQWKHFRXUWPDNHV³DGHWHUPLQDWLRQDVWR
WKHJURXSRIJRRGVWKDWDUHFRPPHUFLDOO\IXQJLEOHZLWKWKHLPSRUWHGJRRGV´BenQ Am.
Corp. v. United States)GDW LQWHUQDOTXRWDWLRQPDUNVDQGFLWDWLRQRPLWWHG 
,QGRLQJVRWKHFRXUWPD\H[DPLQHWKHCarborundum IDFWRUVZKLFKLQFOXGH³  WKH
JHQHUDOSK\VLFDOFKDUDFWHULVWLFVRIWKHPHUFKDQGLVH  WKHH[SHFWDWLRQRIWKHXOWLPDWH
SXUFKDVHUV  WKHFKDQQHOVRIWUDGHLQZKLFKWKHPHUFKDQGLVHPRYHV  WKH
HQYLURQPHQWRIWKHVDOH e.g.,WKHPDQQHULQZKLFKWKHPHUFKDQGLVHLVDGYHUWLVHGDQG
GLVSOD\HGRUWKHDFFRPSDQ\LQJDFFHVVRULHV   WKHXVDJHRIWKHVXEMHFWPHUFKDQGLVH
DQGZKHWKHUWKDWXVHFRUUHVSRQGVWRWKHXVHRIFODVVGHILQLQJPHUFKDQGLVH  WKH
HFRQRPLFSUDFWLFDOLW\RIXVLQJWKHLPSRUWLQWKDWPDQQHUDQG  WKHUHFRJQLWLRQLQWKH
WUDGHRIWKLVXVH´Optonix)6XSSGDW FLWLQJ Carborundum)GDW
 


                                                
                                               


6WDWHVDWRULPPHGLDWHO\SULRUWRWKHGDWHRILPSRUWDWLRQ´Optonix&,7DWsee

also$GGLWLRQDO865XOHRI,QWHUSUHWDWLRQ D +76867KH5XOHIXUWKHUFODULILHVWKDW

³WKHFRQWUROOLQJXVHLVWKHSULQFLSDOXVH´Id3ULQFLSDOXVHDQDO\VLV³FRQVLGHUVDYDULHW\

RIIDFWRUVLQFOXGLQJDFWXDOXVHµWRFODVVLI\SDUWLFXODUPHUFKDQGLVHDFFRUGLQJWRWKH

RUGLQDU\XVHRIVXFKPHUFKDQGLVHHYHQWKRXJKSDUWLFXODULPSRUWHGJRRGVPD\EHSXWWR

VRPHDW\SLFDOXVH¶´Apple Inc. v. United States)G )HG&LU

  FLWLQJAromont USAIncvUnited States)G )HG&LU

  LQWHUQDOTXRWDWLRQPDUNVDQGFLWDWLRQRPLWWHG 

       ,QWKLVFDVHWKHUHLVDJHQXLQHIDFWXDOGLVSXWHEHWZHHQWKHSDUWLHVDVWRWKH

SULQFLSDOXVHRIWKHVXEMHFW+DUPRQLF(05VIURPWR'HIHQGDQWDVVHUWVWKDW

WKHSULQFLSDOXVHUVRIWKHVXEMHFWPHUFKDQGLVHZHUHWHOHYLVLRQFRQWHQWSURYLGHUVWKDW

XVHG+DUPRQLF(05VWRWUDQVPLWGDWDVLJQDOVIRUWHOHYLVLRQFRQWHQW'HI6WPW)DFWV

 FLWLQJ'HI([ $UPVWURQJ'HS DW %\FRQWUDVWSODLQWLIIFHQWHUVLWVDUJXPHQWV

RQWKHsuitabilityDQGLQFUHDVLQJXVHRIWKH+DUPRQLF(05VIRUQRQWHOHYLVLRQUHODWHG

XVHV3O%UDW7U2UDO$UJDWSee also 3O5HVS'HI6WPW)DFWV

$FFRUGLQJO\JHQXLQHLVVXHVRIPDWHULDOIDFWUHPDLQDVWRZKHWKHUWKH3&%$VDQG

FKDVVLVDWLVVXHKHUHDUHFRQVWLWXHQWSDUWVRIPHUFKDQGLVHSULQFLSDOO\XVHG³IRUUDGLR

EURDGFDVWLQJRUWHOHYLVLRQ´RUIRUWKH³UHFHSWLRQRIYRLFHLPDJHVRURWKHUGDWDLQD

ZLUHGRUZLUHOHVVQHWZRUN´See Roche Vitamins)6XSSGDW

                            

                             

 7KHIXOOWH[WRI$GGLWLRQDO865XOHRI,QWHUSUHWDWLRQ D UHDGV³,QWKHDEVHQFHRI
VSHFLDOODQJXDJHRUFRQWH[WZKLFKRWKHUZLVHUHTXLUHV² D DWDULIIFODVVLILFDWLRQ
FRQWUROOHGE\XVH RWKHUWKDQDFWXDOXVH LVWREHGHWHUPLQHGLQDFFRUGDQFHZLWKWKHXVH
LQWKH8QLWHG6WDWHVDWRULPPHGLDWHO\SULRUWRWKHGDWHRILPSRUWDWLRQRIJRRGVRIWKDW
FODVVRUNLQGWRZKLFKWKHLPSRUWHGJRRGVEHORQJDQGWKHFRQWUROOLQJXVHLVWKHSULQFLSDO
XVH´
                                              

                   7KH5HOHYDQFHRI([SODQDWRU\1RWH * WR+HDGLQJ

       3ODLQWLIIDOVRDVNVWKHFRXUWWRFRQVLGHU([SODQDWRU\1RWH * WR+HDGLQJDV

SHUVXDVLYHDXWKRULW\IRUWKHSURSRVLWLRQWKDWWKHVXEMHFWPHUFKDQGLVHVKRXOGEH

FODVVLILHGLQWKDWKHDGLQJ)RUWKHUHDVRQVHODERUDWHGEHORZWKHFRXUWFRQFOXGHVWKDW

WKHSHUVXDVLYHDXWKRULW\RI([SODQDWRU\1RWH * LVOLPLWHG

       ([SODQDWRU\1RWH * VWDWHVWKDWHTXLSPHQWRI+HDGLQJLQFOXGHVDSSDUDWXV

IRUWKHWUDQVPLVVLRQRI³VSHHFKRURWKHUVRXQGVLPDJHVRURWKHUGDWD´ZLWKLQ

³FRPPXQLFDWLRQQHWZRUNVWKDWPD\EHFRQILJXUHGDVSXEOLFVZLWFKHGWHOHSKRQH

QHWZRUNV/RFDO$UHD1HWZRUNV /$1V 0HWURSROLWDQ$UHD1HWZRUNV 0$1V DQG:LGH

$UHD1HWZRUNV :$1V ´([SODQDWRU\1RWH * WKHQSURYLGHVDOLVWRIZKDWWKLVJURXS

PD\LQFOXGH([SODQDWRU\1RWH *  VSHFLILFDOO\OLVWVPXOWLSOH[HUVRQHRIWKHWKUHH

SURGXFWVWKDWFRPSULVHWKH+DUPRQLF(05VDWLVVXH([SODQDWRU\1RWH *  DOVROLVWV

³FRGHFV´DQGGHVFULEHVFRGHFVDV³GDWDFRPSUHVVRUVGHFRPSUHVVRUV´7KHHQFRGHUV

RIWKH+DUPRQLFHTXLSPHQWFRPSUHVVGDWDVR([SODQDWRU\1RWH *  GHVFULEHVWKHLU

IXQFWLRQ

       'HIHQGDQWUHVSRQGVWRWKLVDUJXPHQWLQWKUHHZD\V'HIHQGDQWDUJXHVWKDW

UDWKHUWKDQGHPRQVWUDWLQJWKDWWKHVXEMHFWPHUFKDQGLVHSURYLGHV³IRUWKHFRQQHFWLRQWR

DZLUHGRUZLUHOHVVFRPPXQLFDWLRQQHWZRUNRUUHFHSWLRQRIVSHHFKRURWKHUVRXQGV

LPDJHVRURWKHUGDWDZLWKLQVXFKDQHWZRUN´DVUHTXLUHGE\([SODQDWRU\1RWH * WKH

VXEMHFWPHUFKDQGLVHLV³SULPDULO\XVHG´E\79SURYLGHUVWRFRPSUHVVGDWDWRUHOD\WR

FRQVXPHUWHOHYLVLRQV'HI%UDWsee also'HI5HS%UDW'HIHQGDQW

DOVRDUJXHVWKDWSODLQWLII¶VUHOLDQFHRQWKH(1VLV³PLVSODFHG´EHFDXVH  WKH\DUHQRW



                                            
                                              


OHJDOO\ELQGLQJDQG  SODLQWLIILVXVLQJejusdem generisWROLPLWLPSHUPLVVLEO\WKH

PHDQLQJRIWKHKHDGLQJEDVHGRQDQRQH[KDXVWLYHOLVW'HI5HS%UDW)LQDOO\

GHIHQGDQWQRWHVWKDW&RQJUHVVVSHFLILFDOO\H[FOXGHG³WUDQVPLVVLRQDSSDUDWXV´WKDWIDOO

XQGHU+HDGLQJIURP+HDGLQJ,QVXPGHIHQGDQWDUJXHVWKDWWKH

PXOWLSOH[HUVDQGFRGHFVOLVWHGLQ([SODQDWRU\1RWH * PLJKWEHSURSHUO\FODVVLILHGDW

+HDGLQJEXWWKDWWKHVHSURGXFWVFRXOGDOVRIDOOXQGHU+HDGLQJ DVWKH

VXEMHFWPHUFKDQGLVHVSHFLILFDOO\ZDUUDQWV 'HI5HS%UDW

       :KHQWKH(1V³VSHFLILFDOO\LQFOXGHRUH[FOXGHDQLWHPIURPDWDULIIKHDGLQJ´WKH\

VHUYHDVSHUVXDVLYHDXWKRULW\IRUWKHFRXUWH.I.M./Fathom, Inc. v. United States)

6XSSDW  +RZHYHUQRWDEO\WKH(1VWR+HDGLQJGRQRWVSHFLILFDOO\

QDPHHLWKHUHQFRGHUVRUUHPXOWLSOH[HUV)XUWKHU([SODQDWRU\1RWH *  OLVWV

³FRGHFVZKLFKKDYHWKHFDSDELOLW\RIWUDQVPLVVLRQDQGUHFHSWLRQRIGLJLWDO

LQIRUPDWLRQ´$WRUDODUJXPHQWSODLQWLIIFRQFHGHGWKDW([SODQDWRU\1RWH *  GRHVQRW

UHIOHFWIXOO\WKHVXEMHFW+DUPRQLFHQFRGHUVEHFDXVHDFFRUGLQJWRSODLQWLIIWKHHQFRGHUV

LQFOXGHGLQWKHVXEMHFWPHUFKDQGLVH³GRQRWWUDQVPLW´7U2UDO$UJDW7KHUHIRUHWKH

SHUVXDVLYHDXWKRULW\RI([SODQDWRU\1RWH * LVOLPLWHG

                    0HDQLQJRIWKH$PHQGPHQWV
                       
       3ODLQWLIIDOVRDUJXHVWKDWWKHDPHQGPHQWVWR+HDGLQJVXSSRUW

SODLQWLII¶VLQWHUSUHWDWLYHSRVLWLRQV

       ,Q+HDGLQJZDVDPHQGHGLQWZRVLJQLILFDQWUHVSHFWV)LUVW

&RQJUHVVDPHQGHG+HDGLQJWRLQFOXGHWKHODQJXDJH³DSSDUDWXVIRUWKH

                               

 7KHDPHQGPHQWVWR+7686DWLVVXHKHUHZHUHPDGHSXUVXDQWWR
3URFODPDWLRQ1R)HG5HJ -DQ 7KHVXSHUVHGLQJODQJXDJHWR
LVOLVWHGLQ0RGLILFDWLRQVWRWKH+DUPRQL]HG7DULII6FKHGXOHRIWKH8QLWHG6WDWHV


                                             

                                               


WUDQVPLVVLRQ´6HFRQG&RQJUHVVDGGHGH[FOXVLRQDU\ODQJXDJHFODULI\LQJWKDWDQ\

DSSDUDWXVIRUWUDQVPLVVLRQRUUHFHSWLRQWKDWLVSURSHUO\FODVVLILHGXQGHU+HDGLQJLV

H[FOXGHGIURP+HDGLQJ

       3ODLQWLIIDUJXHVWKDWWKHILUVWDPHQGPHQWGHPRQVWUDWHVDQLQWHQWLRQ³WRFRYHU

HTXLSPHQWVXFKDVWKH+DUPRQLFHQFRGHUVPXOWLSOH[HUVDQGUHPXOWLSOH[HUVWKDWGLGQRW

H[LVWLQ´3O5HS%UDW'HIHQGDQW¶VSRVLWLRQLVWKDWWKLVLQWHUSUHWDWLRQZRXOG

KDYHWKHHIIHFWRILQFRUSRUDWLQJLQWR+HDGLQJLWHPVGHVFULEHGLQRWKHUKHDGLQJV

LQFOXGLQJ+HDGLQJ7U2UDO$UJDW'HIHQGDQWDGGVWKDWWKHH[FOXGLQJ

ODQJXDJHLQ+HDGLQJLVPHDQWWRDGGUHVVWKLVSRWHQWLDOFRQIOLFWId.

       7KHSUHDPHQGPHQWWH[WRI+HDGLQJZDV³(OHFWULFDODSSDUDWXVIRUOLQH

WHOHSKRQ\RUOLQHWHOHJUDSK\LQFOXGLQJOLQHWHOHSKRQHVHWVZLWKFRUGOHVVKDQGVHWVDQG

WHOHFRPPXQLFDWLRQDSSDUDWXVIRUFDUULHUFXUUHQWOLQHV\VWHPVRUIRUGLJLWDOOLQHV\VWHPV

YLGHRSKRQHVSDUWVWKHUHRI´3RVWDPHQGPHQWWKHWH[WRI+HDGLQJVWLOOEHJLQV

ZLWKDIRFXVRQWHOHSKRQHVSURYLGLQJ³7HOHSKRQHVHWVLQFOXGLQJWHOHSKRQHVIRUFHOOXODU

QHWZRUNVRUIRURWKHUZLUHOHVVQHWZRUNVRWKHUapparatus for the transmission RU

UHFHSWLRQRIYRLFHLPDJHVRURWKHUGDWDLQFOXGLQJDSSDUDWXVIRUFRPPXQLFDWLRQLQD

ZLUHGRUZLUHOHVVQHWZRUN VXFKDVDORFDORUZLGHDUHDQHWZRUN other than

WUDQVPLVVLRQRUUHFHSWLRQDSSDUDWXVRIKHDGLQJRUSDUWV

WKHUHRI´+HDGLQJ HPSKDVLVVXSSOLHG ,QDGGLWLRQ&RQJUHVVDGGHGQHZ

VXEKHDGLQJODQJXDJHDWIRU³RWKHUDSSDUDWXVIRUWUDQVPLVVLRQRUUHFHSWLRQ




                             
8QGHU6HFWLRQRIWKH2PQLEXV7UDGHDQG&RPSHWLWLYHQHVV$FWRI86,7&
3XE 'HF 
                                              

                                               


RIYRLFHLPDJHVRURWKHUGDWD´DQG³PDFKLQHVIRUWKHUHFHSWLRQFRQYHUVLRQDQG

WUDQVPLVVLRQRUUHJHQHUDWLRQRIYRLFHLPDJHVRURWKHUGDWD´

       ,QWHUHVWLQJO\QHLWKHUSDUW\DGGUHVVHVH[SUHVVO\WKHDGGLWLRQRIH[FOXVLRQDU\

ODQJXDJHLQWKHDPHQGPHQWVKRZHYHUERWKSDUWLHVDGGUHVVWKHH[FOXVLRQLQ

PRUHJHQHUDOWHUPV'HIHQGDQWPHQWLRQVWKDW³WKHODQJXDJHGLGQRWGRDQ\WKLQJ´

WRUHPRYHWKHH[FOXVLRQ³VRWKHH[FOXVLRQVWLOOVWDQGV´7U2UDO$UJDW+RZHYHUDQ

H[DPLQDWLRQRIWKHDUFKLYHGSUHDPHQGPHQWVWH[WRI+HDGLQJPDNHVFOHDU

WKDWWKLVH[FOXVLRQZDVaddedLQLWGLGQRWVLPSO\JRXQFKDQJHG

       'HIHQGDQWDUJXHVWKDWEXWIRUWKHH[FOXVLRQDU\FODXVH³WUDQVPLVVLRQDSSDUDWXV

IRUWHOHYLVLRQ´FRXOGSRWHQWLDOO\EHFRQVLGHUHGDQ³DSSDUDWXVIRUWKHWUDQVPLVVLRQRI

YRLFHLPDJHVRURWKHUGDWD´XQGHU+HDGLQJ7KXVGHIHQGDQWDUJXHVWKDW³WKH

SODLQODQJXDJHRIKHDGLQJ>VLF@HVWDEOLVKHVWKDWZKHQWHOHYLVLRQVLJQDO>VLF@DUH

LQYROYHGKHDGLQJ>VLF@FRQWUROV´'HI%UDW

       3ODLQWLIIVHHNVWREXWWUHVVLWVDUJXPHQWZLWKUHVSHFWWRWKHLPSDFWRIWKH

DPHQGPHQWVRQWKHODQJXDJHRI+HDGLQJE\QRWLQJWKDWQHZVXEKHDGLQJ

ODQJXDJHZDVDOVRLQVHUWHGDWVXEKHDGLQJIRU³RWKHUDSSDUDWXVIRU

WUDQVPLVVLRQRUUHFHSWLRQRIYRLFHLPDJHVRURWKHUGDWD´DQG³PDFKLQHVIRUWKH

UHFHSWLRQFRQYHUVLRQDQGWUDQVPLVVLRQRUUHJHQHUDWLRQRIYRLFHLPDJHVRURWKHUGDWD´

3O%UDW



                             

  7KHODQJXDJHSULRUWRWKHDPHQGPHQWVZKLFKGLGQRWFRQWDLQWKHH[FOXVLRQDU\
ODQJXDJHLVLQFOXGHGLQWKHSUHOLPLQDU\YHUVLRQRIWKH+7686See+7686
 3UHOLP 7KHH[FOXVLRQDU\FODXVHILUVWDSSHDUHGDIWHUWKHDPHQGPHQWVLQ
WKHEDVLFHGLWLRQSee+7686  7KLVVXJJHVWVWKDWWKHH[FOXVLRQDU\
ODQJXDJHZDVDGGHGEHWZHHQWKHSXEOLFDWLRQRIWKH3UHOLPLQDU\DQG%DVLFHGLWLRQVRI
WKH+7686
                                              

       3XUVXDQWWR*5,ZKHQPDNLQJFODVVLILFDWLRQGHFLVLRQVWKHFRXUWWDNHVDWRS

GRZQDSSURDFKEHJLQQLQJ³DVLWPXVWZLWKWKHODQJXDJHRIWKHKHDGLQJV´DQGHQGLQJ

ZLWKWKHODQJXDJHRIWKHVXEKHDGLQJVOrlando Food Corp.)GDW$VWKH

)HGHUDO&LUFXLWVWDWHGLQWKDWFDVH³>:@KHQGHWHUPLQLQJZKLFKKHDGLQJLVWKHPRUH

VSHFLILFDQGKHQFHWKHPRUHDSSURSULDWHIRUFODVVLILFDWLRQDFRXUWVKRXOGFRPSDUHRQO\

WKHODQJXDJHRIWKHKHDGLQJVDQGQRWWKHODQJXDJHRIWKHVXEKHDGLQJV2QO\DIWHU

GHWHUPLQLQJWKDWDSURGXFWLVFODVVLILDEOHXQGHUWKHKHDGLQJVKRXOGWKHFRXUWORRNWRWKH

VXEKHDGLQJVWRILQGWKHFRUUHFWFODVVLILFDWLRQIRUWKHPHUFKDQGLVH´See alsoGerson

Co. v. United States&,7BBBB)6XSSG  aff'd)G

 )HG&LU FLWLQJOrlando Food Corp.)GDW 

       ,QWKLVUHJDUGSODLQWLII¶VSURIIHUHGLQWHUSUHWDWLRQRIWKHDPHQGPHQWVWR

+HDGLQJLVLQFRQVLVWHQWZLWKERWKWKHH[FOXVLRQDU\FODXVHDGGHGE\WKRVH

DPHQGPHQWVDQGSULQFLSOHVRIVWDWXWRU\LQWHUSUHWDWLRQ8QGHUWKHSUHDPHQGPHQW

WH[WRI+HDGLQJWKHFRXUWFODULILHGWKDW³+HDGLQJFRYHUVWHOHJUDSKLF

IXQFWLRQV´ David W. Shenk & Co. v. United States&,7)6XSS

  *LYHQWKLVKLVWRU\WKHSUHVHUYDWLRQRIDIRFXVRQWHOHSKRQHVLQWKHSRVW

DPHQGPHQWWH[WDQGWKHDGGLWLRQRIODQJXDJHWKDWH[SUHVVO\H[FOXGHV

PHUFKDQGLVHFODVVLILDEOHXQGHU+HDGLQJSODLQWLII¶VLQWHUSUHWDWLRQLVQRWDSW

                   &XVWRPV¶7UDQVPLVVLRQ3DWK7KHRU\DQG'HIHUHQFHWR3ULRU
                     5XOLQJ/HWWHUV

       3ODLQWLIIQH[WDUJXHVWKDW&XVWRPV¶+4+ 'HI([ ZKLFKFRQFHUQHG

WKHFODVVLILFDWLRQRIWKHVXEMHFWPHUFKDQGLVHLVXQSHUVXDVLYHDQGWKHUHIRUHVKRXOGQRW




                                            
                                               


EHJLYHQGHIHUHQFHE\WKLVFRXUWSee3O%UDW,QSDUWLFXODUSODLQWLIIFKDOOHQJHV

WKHXVHE\&XVWRPVLQ+4+RIDFODVVLILFDWLRQDSSURDFKWKDW&XVWRPVKDV

ODEHOHGWKH³WUDQVPLVVLRQSDWKWKHRU\´DVXQIRXQGHGDQGLQFRQVLVWHQWO\DSSOLHGIdDW



         7KHFRXUWGHWHUPLQHVWKDWWKH³WUDQVPLVVLRQSDWKWKHRU\´XVHGE\&XVWRPVLQLWV

+4+OHWWHU 'HI([ LVSHUVXDVLYHDQGGHVHUYLQJRIGHIHUHQFHLQUHODWLRQWR

WKHFRQWH[WRIWKHLQVWDQWFDVH+RZHYHUWKHFRXUWUHVHUYHVMXGJPHQWDVWRWKH

DSSOLFDELOLW\RIWKHVHUXOLQJOHWWHUVWRWKHSUHVHQWFDVHSHQGLQJWKHUHVROXWLRQRIWKH

LVVXHRISULQFLSDOXVH

         $VQRWHGWKHFRXUWUHYLHZVFODVVLILFDWLRQFDVHVde novoSee 86&

 D  &XVWRPV¶UXOLQJOHWWHUVDVH[SODQDWLRQVRIFODVVLILFDWLRQGHFLVLRQVDUH

HQWLWOHGWRDOHYHORI³UHVSHFWSURSRUWLRQDOWRWKHLUSRZHUWRSHUVXDGH´United States v.

Mead Corp.86   FLWLQJSkidmore v. Swift & Co.86

  )DFWRUVWKDWLQIOXHQFHWKHSHUVXDVLYHSRZHURIDUXOLQJOHWWHULQFOXGHWKH

DJHQF\¶VWKRURXJKQHVVORJLFDQGH[SHUWQHVVDQGFRQVLVWHQF\ZLWKSULRULQWHUSUHWDWLRQV

Mead Corp., 86DW. &RQVLVWHQF\LQSDUWLFXODULQ&XVWRPV LQWHUSUHWDWLRQRID

SURYLVLRQ³HQKDQFHVWKHSHUVXDVLYHSRZHURIWKDWLQWHUSUHWDWLRQ´Dell Prods. LP v.

United States)G )HG&LU 7KHUHYHUVHDOVRDSSOLHV$ODFN

RIFRQVLVWHQF\LQWKHXVHRIDQDSSURDFK³LQGLFDWHVWKDW&XVWRPVKDVQRWWKRURXJKO\

                             

     'HIHQGDQWGRHVQRWVHHNGHIHUHQFHIRU&XVWRPV¶5XOLQJ/HWWHU+4+3O5HS
%UDWsee also'HI5HS%UDW ³3OH[XVDSSHDUVWRVXJJHVWWKDWVRPHPHDQLQJ
VKRXOGEHDVFULEHGWRRXUGHFLVLRQQRWWRVHHNGHIHUHQFHIRU&XVWRPV¶5XOLQJ/HWWHU+4
+1RVXFKPHDQLQJH[LVWV$VZHGHPRQVWUDWHGLQRXUEULHILQJ&XVWRPV¶
FODVVLILFDWLRQRIWKHLPSRUWHGPHUFKDQGLVHLVWKHFRUUHFWRQHWKHGLVSXWHUHPDLQLQJ
KHUHLVWKHFRUUHFWVWDWXWRU\PHDQLQJRIµWUDQVPLVVLRQDSSDUDWXVIRUWHOHYLVLRQ¶LQ
+HDGLQJZKLFKLVVXEMHFWWRWKLV&RXUW¶Vde novoUHYLHZ´ 

                                              

                                                 


FRQVLGHUHGDSDUWLFXODUFODVVLILFDWLRQDQGXQGHUPLQHVWKHSHUVXDVLYHSRZHURILWV

FRQFOXVLRQV´Sony Elecs., Inc. v. United States&,7  

         &XVWRPV¶WUDQVPLVVLRQSDWKWKHRU\LQEULHIVXJJHVWVWKDWSURGXFWVUHODWHGWR

WHOHYLVLRQWUDQVPLVVLRQV\VWHPV³ZKLFKOLHLQWKHWUDQVPLVVLRQSDWKDUHFODVVLILHGLQ

KHDGLQJ+7686DVWUDQVPLVVLRQDSSDUDWXV>IRUUDGLREURDGFDVWLQJRU

WHOHYLVLRQ@´3O%UDWQ3ODLQWLIILPSOLHVWKDWLQWKHSDVW&XVWRPVFRQVLGHUHGWKH

FODVVLILFDWLRQRISURGXFWVWKDWZHUHDUJXDEO\³LQWKHWUDQVPLVVLRQSDWK´DQGWKXVVKRXOG

KDYHEHHQFODVVLILHGLQ+HDGLQJLQVWHDGSODLQWLIIDUJXHV&XVWRPVFODVVLILHG

WKRVHSURGXFWVLQRWKHUKHDGLQJVVXFKDV+HDGLQJDV³DSSDUDWXVIRUWKH

WUDQVPLVVLRQRUUHFHSWLRQRIYRLFHLPDJHVRURWKHUGDWD´See id.DW

         )RUH[DPSOHSODLQWLIIGLVFXVVHVSUHYLRXV&XVWRPV¶UXOLQJOHWWHUV+4

    'HF DQG1HZ5XOLQJ/HWWHU ³11 $XJ ZKLFK

FODVVLILHG&LVFRVZLWFKHVXQGHU+HDGLQJId. DWQ,QWKHVHOHWWHUV&XVWRPV

GLGQRWVWDWHWKDWWKH&LVFRVZLWFKHVOLH³LQWKHWUDQVPLVVLRQSDWK´HYHQWKRXJKWKH

&LVFRVZLWFKHVZHUHSODFHGEHWZHHQ+DUPRQLF¶VHQFRGHUVDQGPXOWLSOH[HUVId. DW

Vee also 3O([% +DUPRQLF*UDSKLF 3ODLQWLIIFRQWHQGVWKDW&XVWRPVVKRXOGKDYH

IRXQGWKH&LVFRVZLWFKHVDOVRWRKDYHEHHQ³LQWKHWUDQVPLVVLRQSDWK´DQGWKDW

&XVWRPV¶IDLOXUHWRGRVRLVDQH[DPSOHRILQFRQVLVWHQWDSSOLFDWLRQRIWKHWUDQVPLVVLRQ

SDWKWKHRU\3O%UDW

         6LPLODUO\SODLQWLIISRLQWVWR&XVWRPV¶IDLOXUHWRXVHLWVWUDQVPLVVLRQSDWKWKHRU\WR

FODVVLI\SURGXFWVLQ+HDGLQJLQWKHIROORZLQJVHYHQUXOLQJOHWWHUVDVIXUWKHU

HYLGHQFHRIWKHODFNRIFRQVLVWHQF\LQWKHDSSOLFDWLRQRIWKHWUDQVPLVVLRQSDWKWKHRU\  

+4 6HSW   10 2FW   +4+ 6HSW



                                               

                                                


   11 0D\   +4+ -XQH   1

1 'HF DQG  15 6HSW IdDW±Q

         &XVWRPVUHVSRQGVWKDW³3OH[XV¶FODLPVRILQFRQVLVWHQWDSSOLFDWLRQDUH

XQIRXQGHG´'HI%UDW&XVWRPVILUVWTXRWHVIURP+4+ 'HI([ LQ

ZKLFK&XVWRPVPDGHWKHIROORZLQJVWDWHPHQW

         &%3KDVDORQJVWDQGLQJOLQHRIGHFLVLRQVZKLFKKDYH>VLF@GHWHUPLQHGWKDW
         FRPSRQHQWVRIWHOHYLVLRQWUDQVPLVVLRQV\VWHPVZKLFKOLHLQWKHWUDQVPLVVLRQ
         SDWKUHFHLYHDVLJQDODQGWKHRXWSXWRIZKLFKLVUHOD\HGRUIHGIXUWKHULQWKH
         WUDQVPLVVLRQV\VWHPIRUHYHQWXDOILQDOUHFHSWLRQDQGGLVSOD\DUHFODVVLILHG
         LQKHDGLQJ>VLF@+7686DVWUDQVPLVVLRQDSSDUDWXV
7KHUXOLQJOHWWHUVRQZKLFK&XVWRPVUHOLHGIRUVXSSRUWLQWKHLQVWDQWFDVHDUH  +4

 'HF   +4 )HE   +4 $SU 

     +4+ 'HF DQG  +4+ 2FW See'HI([



         7RGHWHUPLQHWKHH[WHQWWRZKLFK&XVWRPV¶WUDQVPLVVLRQSDWKWKHRU\LVZHOO

IRXQGHGDQGFRQVLVWHQWO\DSSOLHGDQGWKHUHIRUHWKHH[WHQWWRZKLFKWKHFRXUWFRQVLGHUV

WKHSULRUSUDFWLFHWREHSHUVXDVLYHLQWKLVFDVHWKHFRXUWILUVWH[DPLQHVWKHUXOLQJOHWWHUV

FLWHGE\SODLQWLII,QUHJDUGWR+4DQG11FRQFHUQLQJWKH&LVFR

VZLWFKHVSODLQWLII¶VDUJXPHQWLVIODZHGEHFDXVHWKH&LVFRVZLWFKHVLQFOXGHGLQ

+DUPRQLF(05VGLIIHUIURPWKHRQHVWKDW&XVWRPVFRQVLGHUHGLQWKRVHGHFLVLRQV)RU

SODLQWLII¶VDUJXPHQWWREHFRUUHFWWKH&LVFRVZLWFKHVWRZKLFKSODLQWLIIUHIHUVWKDWDUH

XVHGLQ+DUPRQLF(05VDQGWKH&LVFRVZLWFKHVDWLVVXHLQ+4DQG1

1ZRXOGQHHGWREHWKHVDPHRUDWOHDVWUHODWLYHO\VLPLODU+RZHYHUWKH\DUH

QHLWKHU,QSDUWLFXODUWKH&LVFRVZLWFKHVLQ+DUPRQLF(05VDSSHDUWREHIURPWKH

6HULHVDQG6HULHVZKHUHDVWKHRQHVFRQVLGHUHGLQ+4DQG11



                                               

                                                 


ZHUHWKH&LVFR&DWDO\VW6HULHV6ZLWFKHVIRU,QWHUQHW3URWRFRO ,3 WHOHSKRQ\See

3O([%+4DW110RUHRYHUXQOLNHWKH&LVFRVZLWFKHVXVHG

LQ+DUPRQLF(05VWKHVZLWFKHVDWLVVXHLQ+4DQG11RSHUDWHGLQ

SURGXFWVWKDWGLGQRWVHUYHWKHIXQFWLRQRIWHOHYLVLRQVLJQDOWUDQVPLVVLRQDQGWKHUHIRUH

GRQRWSURYLGHDQDSSURSULDWHFRPSDULVRQId.

         6SHFLILFDOO\LQ+4WKHLVVXHZDVZKHWKHUDOLQHFDUG SULQWHGFLUFXLW

DVVHPEO\ XVHGH[FOXVLYHO\LQ&LVFR&DWDO\VW6HULHV6ZLWFKHVIRU,QWHUQHW3URWRFRO

    ,3 WHOHSKRQ\ZDVSURSHUO\FODVVLILHGXQGHU+HDGLQJDVDQHOHFWULFDODSSDUDWXV

IRUOLQHWHOHSKRQ\DQGOLQHWHOHJUDSK\See+4DW,QWKDWFDVH&XVWRPV

FODVVLILHGWKHSURGXFWLQ+HDGLQJEHFDXVHWKHSURGXFW¶VVROHXVHZDVLQVZLWFKHV

IRU,3WHOHSKRQ\DQGWKHOLQHFDUGZDVVSHFLILFDOO\SURYLGHGIRULQVXEKHDGLQJ

+7686Id.DW6LPLODUO\LQ11&XVWRPVGHWHUPLQHGWKDW

&LVFR&DWDO\VW6HULHV6ZLWFKHVGHVFULEHGDV³FRPSXWHUQHWZRUNKRVWLQJ

HTXLSPHQW´ZHUHSURYLGHGIRULQVXEKHDGLQJ+7686See11

,QVXPLQERWK+4DQG11WKHSURGXFWVDWLVVXHZHUHVSHFLILFDOO\

LGHQWLILHGLQ+HDGLQJ$FFRUGLQJO\LQERWKFDVHV&XVWRPV¶WUDQVPLVVLRQSDWK

WKHRU\ZKLFKLVXVHGWRFODVVLI\SURGXFWVUHODWHGWRWHOHYLVLRQWUDQVPLVVLRQV\VWHPVLQ

+HDGLQJZDVQRWUHOHYDQW

         $VWRWKHUHPDLQLQJVHYHQUXOLQJOHWWHUVFLWHGE\SODLQWLIIQRQHRIWKHOHWWHUV

LQGLFDWHVWKDW&XVWRPVKDVDSSOLHGLWVWUDQVPLVVLRQSDWKWKHRU\LQDQLQFRQVLVWHQW

PDQQHU,Q+4ZKLFKFRQFHUQHGYLGHRHGLWLQJHTXLSPHQWSODLQWLIILVFRUUHFWLQ

QRWLQJWKDW&XVWRPVGLGQRWPHQWLRQWKHWUDQVPLVVLRQSDWKWKHRU\$V&XVWRPV

H[SODLQHGLQDPRUHUHFHQWGHFLVLRQ+4+ZKLFKFRQFHUQHGD'LPDJH



                                               

SURFHVVRUWKHYLGHRHGLWLQJSURFHVVRFFXUVRXWVLGHRIWKHWHOHYLVLRQWUDQVPLVVLRQSDWK

DQGWKXVGRHVQRWIDOOXQGHU+HDGLQJSee+4+DW

       6LPLODUO\10GRHVQRWVXSSRUWSODLQWLII¶VLQFRQVLVWHQWXVDJHDUJXPHQW

EHFDXVHLQWKDWFDVHWKHSURGXFWDWLVVXHZDVDPRELOHFROODERUDWLRQGHYLFHWKDWGLGQRW

EURDGFDVWWRDODUJHHQRXJKSRSXODWLRQWREHFRQVLGHUHGDWHOHYLVLRQGHYLFHSee1

0DW,QRWKHUZRUGV&XVWRPVGLGQRWQHHGWRDSSO\LWVWUDQVPLVVLRQSDWK

WKHRU\EHFDXVH&XVWRPVKDGDOUHDG\GHWHUPLQHGWKDWWKHQDWXUHRIWKHSURGXFW

SUHFOXGHGFODVVLILFDWLRQXQGHU+HDGLQJ Id.

       $GGLWLRQDOO\11GRHVQRWSURYLGHJXLGDQFHLQWKHSUHVHQWFDVH

EHFDXVHWKDWUXOLQJUHOLHGRQDSSOLFDWLRQRIDGLIIHUHQWVWDWXWRU\LQVWUXFWLRQ*5, F ,Q

WKDWOHWWHU&XVWRPVGHWHUPLQHGWKDWDXGLRYLGHRSURGXFWLRQXQLWVZHUHQRWprima facie

FODVVLILDEOHXQGHU+HDGLQJDVWKHKHDGLQJGRHVQRWFRYHUWKHHGLWLQJIXQFWLRQRI

WKHSURGXFWLRQXQLWV See11DW&XVWRPVXOWLPDWHO\FODVVLILHGWKHSURGXFWV

XVLQJ*5, F  Id. 8QGHU*5, F WKHTXHVWLRQLVQRWZKHWKHUWKHSURGXFWLVprima

facie FODVVLILDEOHXQGHUWKHODQJXDJHRIDSDUWLFXODUKHDGLQJDVLQ*5,EXWUDWKHU

ZKLFKRIWZRRUPRUHSRVVLEOHKHDGLQJVRFFXUVODVWLQQXPHULFDORUGHU7KHUHIRUH1

1LVLQDSSRVLWHEHFDXVHLWFRQFHUQHGWKHDSSOLFDWLRQRIDGLIIHUHQW*5,LQD

GLIIHUHQWFRQWH[W

       )XUWKHUWKHUHPDLQLQJWKUHHOHWWHUVDOVRGRQRWSURYLGHJXLGDQFHLQWKLVFDVHZLWK

UHVSHFWWR&XVWRPV¶XVHRIWKHWUDQVPLVVLRQSDWKWKHRU\,Q+4+ZKLFK

LQYROYHGFRD[LDOFDEOHV&XVWRPVGLGQRWQHHGWRDSSO\LWVWUDQVPLVVLRQSDWKWKHRU\WR

FODVVLI\WKHSURGXFWLQ+HDGLQJEHFDXVH+HDGLQJVSHFLILFDOO\SURYLGHVIRU

FRD[LDOFDEOHVSee+4+DW6LPLODUO\LQ11&XVWRPVGLGQRW



                                              
                                               


QHHGWRDSSO\LWVWUDQVPLVVLRQSDWKWKHRU\EHFDXVHWKHSURGXFWDWLVVXHDYLGHR

FRQIHUHQFLQJV\VWHPZDVSULPDIDFLHFODVVLILDEOHXQGHU+HDGLQJSee1

1DW/LNHZLVH15FDQEHGLVWLQJXLVKHGEHFDXVHWKHSURGXFWDWLVVXH

ZDVSULQFLSDOO\XVHGIRUYRLFHDQGGDWDWUDQVPLVVLRQDQGWKXVIHOOXQGHU+HDGLQJ

See+4+DW GLVWLQJXLVKLQJWKHPHUFKDQGLVHLQ15IURP3OH[XV

HQFRGHUVEHFDXVHWKHIRUPHUZDVFDSDEOHRIWUDQVPLWWLQJWHOHSKRQLFGDWDVLJQDOV 

       ,QVXPSODLQWLIIKDVIDLOHGWRHVWDEOLVKWKDW&XVWRPV¶WUDQVPLVVLRQSDWKWKHRU\LV

HLWKHUXQIRXQGHGRULQFRQVLVWHQWO\DSSOLHG7KHFRXUWQH[WFRQVLGHUVWKHILYHUXOLQJ

OHWWHUVFLWHGE\&XVWRPVLQLWVIRXQGDWLRQDOUXOLQJOHWWHURQWKHWUDQVPLVVLRQSDWKWKHRU\

See +4+ 'HI([ 

       7KHUXOLQJOHWWHUVFLWHGE\&XVWRPVSURYLGHVWURQJVXSSRUWIRU&XVWRPV¶

WUDQVPLVVLRQSDWKWKHRU\,Q+4IRUH[DPSOH&XVWRPVGHWHUPLQHGWKDWD

FRPSRQHQWRIDGLJLWDOVDWHOOLWHV\VWHPWKDWLVXVHGIRUWHOHYLVLRQLVSURSHUO\FODVVLILHGLQ

+HDGLQJQRWLQJWKDWWKHSURGXFWLV³LQWKHWUDQVPLVVLRQSDWKEXWLWLVQRWDWWKH

HQGRIWKHWUDQVPLVVLRQSDWKZKHUHILQDOUHFHSWLRQDQGYLHZLQJWDNHV>VLF@SODFH´+4

DW TXRWLQJ+4DW 'HF 6LPLODUO\LQ+4

&XVWRPVGHWHUPLQHGWKDWDFRPSRQHQWRIDWHOHYLVLRQVDWHOOLWHGLVKVKRXOGEHFODVVLILHG

LQ+HDGLQJEHFDXVHDVLQWKHFDVHRIWKHGLJLWDOVDWHOOLWHV\VWHPFRQVLGHUHGLQ+4

LW³OLHVLQWKHWUDQVPLVVLRQSDWK´DQGUHFHLYHVVLJQDOVDQGUHOD\VWKHPIRUILQDO

UHFHSWLRQDQGGLVSOD\+4DW

       ,Q+4&XVWRPVFRQVLGHUHGWKHFODVVLILFDWLRQRIHQFRGHUVWKDWDUHXVHG

WRFRPSUHVVVLJQDOVIRUHYHQWXDOWHOHYLVLRQWUDQVPLVVLRQ²PXFKOLNHWKH+DUPRQLF

(05VDWLVVXHLQWKHSUHVHQWFDVH²DQGGHWHUPLQHGWKDWWKH\DUHFRYHUHGXQGHU



                                              

+HDGLQJ7KHUH&XVWRPVFLWHGDQRWKHUUXOLQJOHWWHU+4 0D\ 

LQVXSSRUWRILWVFRQFOXVLRQSee+4DW,Q+4&XVWRPVFODVVLILHGD

W\SHRIVLJQDOSURFHVVRUXQGHU+HDGLQJZKLOHQRWLQJWKDWWKHSURGXFWLV³LQWKH

WUDQVPLVVLRQSDWKEXWLWLVQRWDWWKHHQGRIWKHWUDQVPLVVLRQSDWKZKHUHILQDOUHFHSWLRQ

DQGYLHZLQJWDNHVSODFH´+4DW

       )XUWKHULQ+4+DSUHYLRXV3OH[XVUXOLQJ&XVWRPVIRXQGWKDWWKH

HQFRGHUVDWLVVXHZHUHDSSDUDWXVIRUWHOHYLVLRQWUDQVPLVVLRQLQ+HDGLQJSee+4

+DW7KHUHWKHNH\LQTXLU\LQYROYHGWKHW\SHRIVLJQDOEHLQJWUDQVPLWWHG

Id.DW&XVWRPVIRXQGWKDWWKHHQFRGHUVGLGQRWWUDQVPLWWHOHSKRQLFGDWDVLJQDOVDQG

WKHUHIRUHGLGQRWILWXQGHU+HDGLQJId.

       )LQDOO\LQ+4+&XVWRPVREVHUYHGWKDWILOWHUVWKDWDOWHUFDEOHWHOHYLVLRQ

WUDQVPLVVLRQ³OLHLQWKHWUDQVPLVVLRQSDWKUHFHLYHDVLJQDODQGUHOD\VLJQDOVIXUWKHU

LQWKHWUDQVPLVVLRQV\VWHPIRUHYHQWXDOILQDOUHFHSWLRQDQGGLVSOD\´+4+DW



       7DNHQDVDZKROHWKHVHUXOLQJOHWWHUVFLWHGE\&XVWRPVLQGLFDWHWKDW&XVWRPV

KDVFRQVLVWHQWO\DSSOLHGLWVWUDQVPLVVLRQSDWKWKHRU\WRFODVVLI\WHOHYLVLRQWUDQVPLVVLRQ

HTXLSPHQWWKDWOLHVLQWKHWUDQVPLVVLRQSDWKUHFHLYHVDVLJQDODQGUHOD\VDQRXWSXW

IXUWKHUGRZQWKHWUDQVPLVVLRQV\VWHPDQGIRUWKRVHUHDVRQVLVSURSHUO\FODVVLILHGLQ

+HDGLQJ&RQWUDU\WRSODLQWLII¶VDVVHUWLRQV&XVWRPVKDVVKRZQFRQVLVWHQF\LQLWV

DSSOLFDWLRQRIWKH³WUDQVPLVVLRQSDWKWKHRU\´WRFODVVLI\FRPSRQHQWVRIWHOHYLVLRQ

WUDQVPLVVLRQV\VWHPVXQGHU+HDGLQJ7KHFRXUWUHVHUYHVMXGJPHQWDVWRWKH

DSSOLFDELOLW\RIWKHVHUXOLQJOHWWHUVWRWKHSUHVHQWFDVHSHQGLQJWKHUHVROXWLRQRIWKH

LVVXHRISULQFLSDOXVH+RZHYHUWKHFRXUWGHWHUPLQHVWKDWWKH³WUDQVPLVVLRQSDWK



                                              
                                              


WKHRU\´XVHGE\&XVWRPVLQLWV+4+OHWWHU 'HI([ LVSHUVXDVLYHDQG

GHVHUYLQJRIGHIHUHQFHLQUHODWLRQWRWKHFRQWH[WRIWKHLQVWDQWFDVH

                  5HOHYDQFHRIWKH&&3$Ampex'HFLVLRQ
                     
       )LQDOO\GHIHQGDQWXUJHVWKHFRXUWWRORRNWRDGHFLVLRQRIWKH86&RXUWRI

&XVWRPVDQG3DWHQW$SSHDOV ³&&3$´ WKDWLQWHUSUHWHGDSSDUDWXVRIWHOHYLVLRQ

WUDQVPLVVLRQWR³SHUIRUPDQ\RIDZLGHYDULHW\RIIXQFWLRQVLQFRQQHFWLRQZLWKWHOHYLVLRQ

WUDQVPLVVLRQDQGUHFHSWLRQ´LQWKHFODVVLILFDWLRQRIWHOHYLVLRQFDPHUDFDEOHVUnited

States v. Ampex Corp.&&3$)G  $VGLVFXVVHG

EHORZWKHFRXUWFRQVLGHUVWKH&&3$¶VFKDUDFWHUL]DWLRQLQAmpexRI³WHOHYLVLRQ

WUDQVPLVVLRQDSSDUDWXV´LQVWUXFWLYHDOEHLWQRWSHUVXDVLYH

       3ODLQWLIIDUJXHVWKDWAmpexVKRXOGQRWDSSO\WRWKHSUHVHQWFDVHIRUWKUHH

UHDVRQV)LUVWEHFDXVHWKHDSSHDOVFRXUWDQDO\]HGAmpex XQGHUWKH7DULII6FKHGXOHRI

WKH8QLWHG6WDWHV ³7686´ UDWKHUWKDQWKH+7686LWVDQDO\VLVGRHVQRWSURYLGH

JXLGDQFH3O5HS%UDW6HFRQGEHFDXVHWKH&&3$DSSOLHGWKHUXOHRI³UHODWLYH

VSHFLILFLW\´ZKLFKKDVVLQFHEHHQFRGLILHGLQ+7686DW*5,WKHAmpex FRXUW¶V

DQDO\VLVLVLQDSSOLFDEOHWRWKHSUHVHQWDFWLRQEHFDXVHLWLQYROYHVFODVVLILFDWLRQSXUVXDQW

WR*5,Id7KLUGEHFDXVHWKHAmpex FRXUWGHULYHGLWVPHDQLQJRI³WUDQVPLVVLRQ

DSSDUDWXV´IURPDVLQJOHOH[LFRJUDSKLFVRXUFHIURP\HDUVDJRLWVLQWHUSUHWDWLRQLV

LQDSSOLFDEOHId

       7KH)HGHUDO&LUFXLWKDVKHOGWKDWWKH&&3$¶VSULRUGHWHUPLQDWLRQRIDFRPPRQ

PHDQLQJRIDWHUPEDVHGRQDQLQWHUSUHWDWLRQRIDWDULIISURYLVLRQXQGHUWKH7686LV

QRWFRQWUROOLQJDVWRDGHWHUPLQDWLRQXQGHUWKH+7686:KHUHWKHODQJXDJHRIWKH

SURYLVLRQVRIWKH7686DQGWKH+7686LVLGHQWLFDOGHFLVLRQVLQWHUSUHWLQJWKH7686



                                            

PD\EHLQVWUXFWLYHEXWWKH\DUHQRWGLVSRVLWLYH JVC Co. of Am. v. United States

)G )HG&LU 

       7KHUHOHYDQWSRUWLRQRI+HDGLQJ7686UHIHUVWR³UDGLREURDGFDVWLQJDQG

WHOHYLVLRQWUDQVPLVVLRQDQGUHFHSWLRQDSSDUDWXV´7KHUHOHYDQWSRUWLRQRI+HDGLQJ

+7686VWDWHV³WUDQVPLVVLRQDSSDUDWXVIRUUDGLREURDGFDVWLQJDQGWHOHYLVLRQ´

$OWKRXJKWKHWZRSURYLVLRQVDUHQRWLGHQWLFDOWKHLUGLIIHUHQFHDVSHUWDLQLQJWRWKHLVVXHV

LQWKLVFDVHLVRQO\LQWKHRUGHURIWKHWHUPV

       7KHFRXUWILQGVSODLQWLII¶VVHFRQGUHDVRQXQFRQYLQFLQJ7KH&&3$¶V

LQWHUSUHWDWLRQRI³WUDQVPLVVLRQDSSDUDWXV´FRPHVEHIRUHDQGLVVHSDUDWHHQWLUHO\IURP

WKH&&3$¶VDSSOLFDWLRQRI³UHODWLYHVSHFLILFLW\´+HUHWKHFRXUWLVFRQFHUQHGRQO\ZLWK

WKH&&3$¶VLQWHUSUHWDWLRQRIDWDULIIWHUP'HIHQGDQW VUHOLDQFHRQAmpexLVPRUH

OLPLWHGWKDQSODLQWLIIDVFULEHV'HIHQGDQWUHOLHVRQAmpexRQO\DVSHUVXDVLYHDXWKRULW\

WRVXSSRUWDEURDGLQWHUSUHWDWLRQRI³WUDQVPLVVLRQDSSDUDWXVIRUUDGLREURDGFDVWLQJRU

WHOHYLVLRQ´'HI5HS%UDW'HIHQGDQWGRHVQRWUHO\RQDUJXPHQWVUHODWLQJWR

&&3$¶VGLVFXVVLRQRI³UHODWLYHVSHFLILFLW\´$VDFRQVHTXHQFHSODLQWLII VDUJXPHQWVDUH

XQVXFFHVVIXOLQXQGHUPLQLQJGHIHQGDQW VFLWDWLRQRIAmpex

       7KHFRXUWDOVRFRQVLGHUVSODLQWLII¶VWKLUGUHDVRQXQFRQYLQFLQJ,QAmpexWKH

DSSHDOVFRXUWUHFDOOVDFKDSWHURQ7HOHYLVLRQ6\VWHPV)XQGDPHQWDOVLQDERRN

HQWLWOHGTelevision Broadcasting LQDUULYLQJDWWKHFRXUW¶VGHILQLWLRQRI³WHOHYLVLRQ

WUDQVPLVVLRQ´Ampex)GDW7KHUHLVQRLQGLFDWLRQWKDWWKHXQGHUVWDQGLQJ

RIWKHWHUPV³WUDQVPLVVLRQ´RU³WHOHYLVLRQ´KDYHFKDQJHGVLJQLILFDQWO\VLQFHWKH&&3$

SXEOLVKHGWKLVRSLQLRQ7KHUHIRUHWRGHQ\WKHFKDUDFWHUL]DWLRQRI³WUDQVPLVVLRQ




                                              
DSSDUDWXV´SURYLGHGE\DQLQGXVWU\VSHFLILFVRXUFHRQZKLFKWKHFRXUWUHOLHGZRXOGEH

DUELWUDU\

       ,QVXPWKHFRXUWFRQVLGHUVWKH&&3$¶VFKDUDFWHUL]DWLRQLQAmpexRI³WHOHYLVLRQ

WUDQVPLVVLRQDSSDUDWXV´LQVWUXFWLYHDOEHLWQRWSHUVXDVLYH7KHLQWHUSUHWDWLRQE\WKH

DSSHDOVFRXUWRIWKHWHUPVDVWR³SHUIRUPDQ\RIDZLGHYDULHW\RIIXQFWLRQVLQ

FRQQHFWLRQZLWKWHOHYLVLRQWUDQVPLVVLRQDQGUHFHSWLRQ´VXSSRUWVWKHLQWHUSUHWDWLRQRI

³WUDQVPLVVLRQDSSDUDWXVIRUWHOHYLVLRQ´GLVFXVVHGsupraVHFWLRQ,,,$DVGHYLFHV

GHVLJQHGIRUWKHSXUSRVHRIVHQGLQJVLJQDOVIURPRQHORFDWLRQWRDQRWKHUIRUWKH

HYHQWXDOWUDQVPLVVLRQRIYLHZLQJWHOHYLVLRQFRQWHQW7KHAmpex FRXUW¶VLQWHUSUHWDWLRQLV

FRQVLVWHQWDOVRZLWKWKHGHVFULSWLRQRI³WUDQVPLVVLRQSDWK´DVVWDWHGLQDQGDSSOLHGE\

SUHYLRXV&XVWRPVUXOLQJOHWWHUVWREHFRPSRQHQWVRIWHOHYLVLRQWUDQVPLVVLRQV\VWHPV

WKDWOLHLQWKHWUDQVPLVVLRQSDWKDQGUHFHLYHDVLJQDOWKHRXWSXWRIZKLFKLVUHOD\HGWRRU

IHGIXUWKHULQWRWKHWUDQVPLVVLRQV\VWHPIRUHYHQWXDOILQDOUHFHSWLRQDQGGLVSOD\

       +HDGLQJFRYHUVDSSDUDWXVZKRVHSULQFLSDOIXQFWLRQLVWRVHQGVLJQDOVIURP

RQHORFDWLRQWRDQRWKHUZLWKLQWKHWUDQVPLVVLRQSDWKXOWLPDWHO\IRUWHOHYLVLRQYLHZLQJRU

UDGLREURDGFDVWLQJ)XUWKHUWKHSODLQODQJXDJHRIWKHKHDGLQJLQGLFDWHVWKDWLWGRHVQRW

OLPLWFODVVLILFDWLRQWRLWHPVWKDWGLUHFWO\WUDQVPLWUDGLRDQGWHOHYLVLRQGDWDWRWKHUHFHLYLQJ

GHYLFH

       %     $SSOLFDWLRQRI+HDGLQJVDQGWRWKH6XEMHFW0HUFKDQGLVH
       +HDGLQJH[SUHVVO\H[FOXGHVSURGXFWVFODVVLILHGLQ+HDGLQJ

$FFRUGLQJO\WKHFRXUW¶VLQTXLU\EHJLQVZLWKZKHWKHUWKHVXEMHFWPHUFKDQGLVHLVSURSHUO\

FODVVLILHGLQ+HDGLQJFaus Group, Inc. v. United States)G

)HG&LU $VQRWHGDERYHDQGDVHODERUDWHGEHORZWKHFRXUWGHWHUPLQHVWKDW

IDFWXDOLVVXHVUHJDUGLQJWKHSULQFLSDOXVHRIWKHVXEMHFWPHUFKDQGLVHUHPDLQ

                                              
XQUHVROYHG&RQVHTXHQWO\WKHFRXUWGRHVQRWUHDFKDFRQFOXVLRQDVWRZKHWKHUWKH

SURSHUFODVVLILFDWLRQRIWKHVXEMHFWPHUFKDQGLVHLV+HDGLQJZKLFKLVFRPSULVHGRI

SDUWVVXLWDEOHIRUXVHVROHO\RUSULQFLSDOO\ZLWKWKHDSSDUDWXVRI+HDGLQJRU

+HDGLQJ

                 +HDGLQJ
       7KHUHOHYDQWODQJXDJHLQ+HDGLQJGHVFULEHVSURSHUO\FODVVLILHGSURGXFWVDV

³WUDQVPLVVLRQDSSDUDWXVIRUWHOHYLVLRQ´:KHWKHU+HDGLQJFRYHUVWKH

+DUPRQLF(05VWKDWDUHWKHVXEMHFWRIWKLVFDVHGHSHQGVVSHFLILFDOO\RQZKHWKHUWKH

HTXLSPHQWVHQGVGDWDWKDWZLOOEHXVHGSULQFLSDOO\IRUYLHZLQJWHOHYLVLRQFRQWHQWDV

RSSRVHGWRYLGHRFRQIHUHQFLQJRURWKHUFRQWHQW

       3ODLQWLIIUHOLHVRQWKH6FKRQIHOG([SHUW5HSRUWWRVXSSRUWWKHDUJXPHQWWKDW³>W@KH

GDWDWKDWLV>VLF@FRPSUHVVHGDQGPXOWLSOH[HGE\WKH+DUPRQLFHQFRGHUVPXOWLSOH[HUV

DQGUHPXOWLSOH[HUVXOWLPDWHO\FDQEHOLVWHQHGWRDQGZDWFKHGRQVPDUWSKRQHVSHUVRQDO

FRPSXWHUVDQGRWKHUGHYLFHVQRWOLPLWHGWRWHOHYLVLRQVRUUDGLRVDQGFDQFRQVLVWRI

YLGHRFRQIHUHQFLQJDQGRWKHUDXGLRYLGHRFRQWHQWWKDWLVQRWWHOHYLVLRQRUUDGLR

SURJUDPPLQJ´3O6WPW)DFWV FLWLQJ3O([) 6FKRQIHOG([SHUW5HSRUW DW

3O([, 'HSRVLWLRQRI'DQ6FKRQIHOG  ³6FKRQIHOG'HS´ DW 

       7KH6FKRQIHOG([SHUW5HSRUWDQGGHSRVLWLRQGRQRWVXSSRUWSODLQWLII¶VFRQFOXVLRQ

6FKRQIHOGLQKLVWHVWLPRQ\GHVFULEHGKRZHQFRGHUVPXOWLSOH[HUVDQGUHPXOWLSOH[HUVDUH

generally XVHGDQGKRZWKH+DUPRQLF(05Vcan EHXVHG+RZHYHU6FKRQIHOGPDGH

FOHDUWKDWKHZDVQRWIDPLOLDUZLWK+DUPRQLF¶VEXVLQHVVRUWKHFXVWRPHUVIRUWKHVXEMHFW

PHUFKDQGLVH3O([, 6FKRQIHOG'HS DW)RUH[DPSOHZKHQDVNHGLIKHNQHZ

ZKHWKHUWKH+DUPRQLF(05V³DUHXVHGRYHUWKH,QWHUQHWZKHWKHUWKH\ UHXVHGZLWKD

FDEOHV\VWHPRUXVHGVRPHRWKHUZD\´6FKRQIHOGUHVSRQGHG³,GRQRWNQRZ´Id

                                            
:KHQDVNHGLIWKHUHLV³DZD\WRWHOOE\ORRNLQJDWNLQGRI>VLF@WKHGHVFULSWLRQRIWKH

VSHFLILFDWLRQVWRVHHLIWKDWZRXOGWHOOXVKRZDSDUWLFXODUGHYLFHLVEHLQJXVHG´KH

UHVSRQGHGWKDWWKHUHLV³QRZD\WRWHOOH[DFWO\KRZLW¶VEHLQJXVHG´Id/DWHUZKHQ

DVNHGLIKHGLGQRW³NQRZZLWKVSHFLILFLW\KRZ+DUPRQLFLVXVLQJWKHLUSDUWLFXODUILQLVKHG

SURGXFWV´6FKRQIHOGUHVSRQGHG³7KDW VULJKW,GRQRWNQRZ´IdDW

           ([SHUWZLWQHVV(ULF$UPVWURQJLV+DUPRQLF¶V9LFH3UHVLGHQWRI6DD66ROXWLRQV

8QOLNH6FKRQIHOG$UPVWURQJZDVIDPLOLDUZLWKWKHZD\VLQZKLFK+DUPRQLF¶VFXVWRPHUV

XVHGWKH(05V'HI([ $UPVWURQJ'HS DW$IWHUEHLQJDVNHGWRGHVFULEHWKH

QLQHSURGXFWVWKDWFRPSULVHWKHVXEMHFWPHUFKDQGLVH$UPVWURQJGHVFULEHGWKHPDV

EHLQJ³XVHGLQ>+DUPRQLF¶V@FXVWRPHUV LQIUDVWUXFWXUH7KHLU primary purposeLVYLGHR

DQGDXGLRFRPSUHVVLRQDQGPXOWLSOH[LQJ´Id. DW HPSKDVLVVXSSOLHG ZLWKWKHWHUP

FRPSUHVVLRQEHLQJ³>S@ULPDULO\DERXWUHGXFLQJWKHEDQGZLGWKRIYLGHRWKHDPRXQWRI

VSDFHLWZRXOGRFFXS\RQDVWRUDJHGHYLFHRUWKHDPRXQWRIEDQGZLGWKLWZRXOGRFFXS\

DVWKHYLGHRLVWUDQVPLWWHG for a T.V. service´Id HPSKDVLVVXSSOLHG 

           $UPVWURQJH[SUHVVHGWKHYLHZWKDW+DUPRQLF¶VcustomersDUHSULPDULO\WHOHYLVLRQ

VHUYLFHSURYLGHUVIdDWDQGsee also'HI%UDW6LPLODUO\

+DUPRQLF¶V'LUHFWRURI3URGXFW/LQH0DQDJHPHQWIRU&RPSUHVVLRQDQG6WUHDP

3URFHVVLQJ1HLO%U\GRQDOVRGHFODUHGWKDW³+DUPRQLF VHQFRGHUVPXOWLSOH[HUVDQG

UHPXOWLSOH[HUVDUHRSWLPL]HGIRUXVHLQFDEOHVDWHOOLWH,379DQGWHUUHVWULDODSSOLFDWLRQV´

3O([' 'HFODUDWLRQRI1HLO%U\GRQ  ³%U\GRQ'HFODUDWLRQ´ DW)LQDOO\DWRUDO

DUJXPHQWGHIHQGDQWGHFODUHGWKDW9HUL]RQXVHVWKHVXEMHFWPHUFKDQGLVHWRSURYLGH

WHOHYLVLRQFRQWHQWDQGQRWWHOHSKRQ\ZKLFKLVFRYHUHGE\+HDGLQJ7U2UDO$UJ

DW



                                              
       $JDLQWKHUHFRUGLQGLFDWHVDODFNRIDJUHHPHQWEHWZHHQSODLQWLIIZKLFKDUJXHV

WKDWFXVWRPHUVVXFKDV9HUL]RQPD\XVHWKHSURGXFWVWKDWFRPSULVHWKHVXEMHFW

PHUFKDQGLVHLQDYDULHW\RIZD\V3O%UDWZKLOHGHIHQGDQWDVVHUWVWKDWWRWKH

H[WHQWWHOHSKRQHSURYLGHUVVXFKDV9HUL]RQXVHWKRVHSURGXFWVWKHSURYLGHUVXVHWKHP

SULPDULO\WRSURYLGH³,379´VHUYLFHV'HI([ $UPVWURQJ'HS DW

       7KHFRXUWQH[WFRQVLGHUVZKHWKHU+HDGLQJLVWKHDSSURSULDWHFODVVLILFDWLRQ

LQUHVSHFWRIWKHODQJXDJHRI³WUDQVPLVVLRQ´LQWKHKHDGLQJ)RUH[DPSOH%U\GRQ

FODULILHGLQDGHFODUDWLRQWKDWWKH+DUPRQLF(05V³GHOLYHU´DVLJQDO+HVWDWHGWKDW³LQ

FDEOHRUVDWHOOLWHGHOLYHU\DSSOLFDWLRQVPRGXODWLRQDQGWUDQVPLVVLRQHTXLSPHQWLV

UHTXLUHGDIWHUWKHHQFRGHUPXOWLSOH[HURUUHPXOWLSOH[HUWRHQDEOHWKHVLJQDOWREH

GHOLYHUHGRYHUWKHDFFHVVPHGLXP6LPLODUO\LQDQ,379DSSOLFDWLRQthe encoder,

multiplexer or remultiplexer delivers the signalWRD'6/$0 'LJLWDO6XEVFULEHU/LQH

$FFHVV0XOWLSOH[HU WKDWWKHQWUDQVPLWVWKHVLJQDOWRPXOWLSOHVXEVFULEHUVRYHUWKH

WHOHSKRQHQHWZRUNWRWKHFRQVXPHUUHFHSWLRQHTXLSPHQW´3O([' %U\GRQ

'HFODUDWLRQ DW HPSKDVLVVXSSOLHG 

       ,QVXPWKHSDUWLHVGRQRWGLVSXWHWKHFRQFOXVLRQWKDW+DUPRQLF(05VVHQG

VLJQDOVWRRWKHUHTXLSPHQWZLWKLQWKHSDWKRIWUDQVPLVVLRQVXFKDVDPRGXODWRUZKLOH

QRWVHQGLQJVLJQDOVWRDILQDOUHFHLYLQJGHYLFHSee 'HI([ $UPVWURQJ'HS DW

see also3O5HS%UDW7KLVW\SHRIDFWLYLW\PHHWVWKHHVWDEOLVKHG

LQWHUSUHWDWLRQRI³WUDQVPLVVLRQDSSDUDWXV´EHFDXVHWKH+DUPRQLF(05VDUH³DSSDUDWXV

WKDWVHQGDVLJQDORXWWRDQRWKHUORFDWLRQ´See GLVFXVVLRQRIGLFWLRQDU\GHILQLWLRQVDQG

FRPPRQPHDQLQJRI³WUDQVPLVVLRQ´supra S




                                            
       +RZHYHUWKHSDUWLHVGLVSXWHWKHSULQFLSDOXVHRIWKHVXEMHFWPHUFKDQGLVHD

PDWHULDOIDFWWKDWDIIHFWVWKHRXWFRPHRIWKLVFDVHSee Anderson86DW

86&,75XOH D SURYLGHVWKDWWKHFRXUWJUDQWVXPPDU\MXGJPHQWRQO\LIDPRYLQJ

SDUW\FDQVKRZWKDW³WKHUHLVQRJHQXLQHGLVSXWHDVWRDQ\PDWHULDOIDFWDQGWKHPRYDQW

LVHQWLWOHGWRMXGJPHQWDVDPDWWHURIODZ´$FFRUGLQJO\VLQFHSODLQWLIIKDVIDLOHGWR

PHHWLWVEXUGHQLQWKLVUHVSHFWWKHFRXUWGRHVQRWUHDFKDFRQFOXVLRQDVWRZKHWKHUWKH

VXEMHFWPHUFKDQGLVHLVSURSHUO\FODVVLILHGDW+HDGLQJVDQG

                  +HDGLQJ

       7KHUHOHYDQWSDUWRI+HDGLQJGHVFULEHVSURSHUO\FODVVLILHGLWHPVDV³RWKHU

DSSDUDWXVIRUWKHWUDQVPLVVLRQRUUHFHSWLRQRIYRLFHLPDJHVRURWKHUGDWDLQFOXGLQJ

DSSDUDWXVIRUFRPPXQLFDWLRQLQDZLUHGRUZLUHOHVVQHWZRUN VXFKDVDORFDORUZLGH

DUHDQHWZRUN RWKHUWKDQWUDQVPLVVLRQRUUHFHSWLRQDSSDUDWXVRIKHDGLQJ´

3ODLQWLIIDUJXHVWKDWWKH+DUPRQLF(05VDUHSURSHUO\FODVVLILHGLQ+HDGLQJ

EHFDXVHWKHGHYLFHVDUHXVHGIRUDYDULHW\RISXUSRVHVLQFOXGLQJQRQWHOHYLVLRQ

3ODLQWLIIUHOLHVRQWKH6FKRQIHOG([SHUW5HSRUWWRVXSSRUWWKLVDVVHUWLRQ7U2UDO$UJDW

7KHUHSRUWVWDWHVWKDWWKH³+DUPRQLFHQFRGHUVPXOWLSOH[HUVDQGUH

PXOWLSOH[HUVZHUHLQWHQGHGIRUXVHLQPXOWLPHGLDcommunicationQHWZRUNV´3O([

) 6FKRQIHOG([SHUW5HSRUW DW(DUOLHUWKHUHSRUWGHVFULEHVPXOWLPHGLD

FRPPXQLFDWLRQQHWZRUNVDVSURYLGLQJ³DYDULHW\RIGLJLWDOVHUYLFHVWRWKHLUFXVWRPHUV

LQFOXGLQJWHOHSKRQ\WHOHYLVLRQDQG,QWHUQHWVHUYLFHV´Id7KHUHSRUWDOVRVWDWHVWKDW

³>W@KHVWURQJUHODWLRQVKLSEHWZHHQPXOWLPHGLDFRPSUHVVLRQVWDQGDUGVDGRSWHGIRU

PXOWLPHGLDVWRUDJHYLGHRWHOHSKRQ\DQGRWKHUQHWZRUNHGDSSOLFDWLRQVVXFKDV




                                              
YLGHRFRQIHUHQFLQJLVDFOHDULQGLFDWLRQRIWKHFRQIOXHQFHRIPDQ\RIWKHWHFKQRORJLHV

XVHGIRUWKHVHYHU\GLIIHUHQWPXOWLPHGLDDSSOLFDWLRQV´IdDW

       +RZHYHUDVQRWHG0U6FKRQIHOGVWDWHGGXULQJKLVGHSRVLWLRQWKDWKHGRHVQRW

NQRZKRZ+DUPRQLF(05VDUHactually XVHGSee 3O([, 6FKRQIHOG'HS.)DW

 ,QOLJKWRIWKLVVWDWHPHQWWKHH[SODQDWLRQLQWKH6FKRQIHOG([SHUW5HSRUWDERXW

PXOWLPHGLDFRPSUHVVLRQVWDQGDUGVGRHVQRWVXSSRUWSODLQWLII¶VDUJXPHQWWKDWWKH

+DUPRQLF(05VWKDWLQFRUSRUDWHWKHVXEMHFWPHUFKDQGLVHDUHXVHGprincipally IRU

WHOHSKRQHDQG,QWHUQHWQHWZRUNV5DWKHUWKLVVWDWHPHQWFRQYH\VWKDWWKHWHFKQRORJ\

XVHGWRFRPSUHVVGDWDIRUPRYLHDQGWHOHYLVLRQYLHZLQJLVVLPLODUWRWKDWXVHGIRUYLGHR

WHOHSKRQ\DQGYLGHRFRQIHUHQFLQJ$VDFRQVHTXHQFHWKH6FKRQIHOG([SHUW5HSRUW

OHDYHVXQFOHDUWKHSULQFLSDOXVHWRZKLFKWKH+DUPRQLF(05VZLWKZKLFKWKHLPSRUWHG

PHUFKDQGLVHLVXVHGDUHSXWQDPHO\IRUWHOHYLVLRQRUQRQWHOHYLVLRQSXUSRVHV

                                      &21&/86,21

       0XFKKDVEHHQZULWWHQDERXWWKH³*ROGHQ(UDRI7HOHYLVLRQ´7KHFRXUWLVQRWLQ

DSRVLWLRQWRRIIHUDMXGJPHQWRQZKHQH[DFWO\WKDWHUDPD\KDYHVWDUWHGDQGHQGHG

       +RZHYHUZLWKRXWTXHVWLRQRQHRIWKHJUHDWHVWVKRZVLQWHOHYLVLRQKLVWRU\

SXQFWXDWHGE\WKHXVHRID6KRH3KRQHDSSURSULDWHO\ZDVWKHFRPHG\DFWLRQ

DGYHQWXUHVHULHVGet SmartFUHDWHGE\WKHH[WUDRUGLQDU\0HO%URRNVDQG%XFN+HQU\

DVDVSRRIRIWKH-DPHV%RQGPRYLHV7KHVKRZIHDWXUHGDPHPRUDEOHVHULHVRI

JDGJHWVZKLFKLQFOXGHGWKH6KRH3KRQH $JHQW0D[ZHOO6PDUWSOD\HGE\'RQ$GDPV

KDGWRUHPRYHKLVVKRHDQGKROGWKHERWWRPRILWXSWRKLVFKHHNDQGHDU DQGWKH&RQH

RI6LOHQFH FRPSULVHGRIWZRFOHDUVHPLFLUFXODUVKHHWVRIWUDQVOXFHQWSODVWLFWKDW

GHVFHQGHGIURPWKHFHLOLQJWRFUHDWHDVYHUVLRQRID6HQVLWLYH&RPSDUWPHQWDOL]HG



                                             
,QIRUPDWLRQ)DFLOLW\ ³6&,)´ 6PDUWLQVLVWHGRQXVLQJLWWRFRQYH\WKHPRVWUXGLPHQWDU\

DQGXVHOHVVLQIRUPDWLRQWRKLVVXSHULRU²NQRZQVLPSO\DV³7KH&KLHI´SOD\HGWRFRPLF

SHUIHFWLRQE\(GZDUG3ODWW²DQGLWLQYDULDEO\PDOIXQFWLRQHGERQNLQJ6PDUWRUWKH

&KLHIRQWKHKHDGRUFDXVLQJRWKHUSUREOHPV 

       7KHVKRZDOVRLQFOXGHGFDWFKSKUDVHVWKDWFDXJKWRQTXLFNO\DWWKHWLPHDQGZHUH

ZLGHO\UHSHDWHG7KHUHZDV³WKHROG>ILOOLQWKHEODQN@WULFN´FDWFKSKUDVHDVLQ³7KHROG

3URIHVVRU3HWHU3HFNLQSDKDOOSXUSRVHDQWLSHUVRQQHO3HFNLQSDKSRFNHWSLVWROXQGHU

WKHWRXSHHWULFN´

       $QGWKHQWKHUHZDVWKH³ZRXOG\RXEHOLHYH´FDWFKSKUDVHDVLQRQHLQVWDQFHLQ

ZKLFKDQHYLOFKDUDFWHUNQRZQDV0U%LJFDSWXUHV6PDUWDQGKLVSDUWQHU$JHQW

SOD\HGE\%DUEDUD)HOGRQ

       6PDUW³$WWKHPRPHQWVHYHQ&RDVW*XDUGFXWWHUVDUHFRQYHUJLQJRQXV:RXOG

\RXEHOLHYHLW"´

       0U%LJ³,ILQGWKDWKDUGWREHOLHYH´

       6PDUW³:RXOG\RXEHOLHYHVL["´

       0U%LJ³,GRQ¶WWKLQNVR´

       6PDUW³+RZDERXWWZRFRSVLQDURZERDW"´





   Get Smart:,.,3(',$KWWSVHQZLNLSHGLDRUJZLNL*HWB6PDUW ODVWYLVLWHG'HF
 

   &DWFKSKUDVHV:28/'<28%(/,(9(&20
KWWSZZZZRXOG\RXEHOLHYHFRPSKUDVHVKWPO ODVWYLVLWHG'HF 

   Get Smart: Mr. Big 1%&WHOHYLVLRQEURDGFDVW6HSW 



                                                  
         $V0HO%URRNVVDLGDWWKHWLPH³,ZDVVLFNRIORRNLQJDWDOOWKRVHQLFHVHQVLEOH

VLWXDWLRQFRPHGLHV7KH\ZHUHVXFKGLVWRUWLRQVRIOLIH1RRQHKDGHYHUGRQHDVKRZ

DERXWDQLGLRWEHIRUH,GHFLGHGWREHWKHILUVW´

         7KHFRXUWWUXVWVWKDWLWVDQDO\VLVZLOOEHFRQVLGHUHGWREHQHLWKHULGLRWLFQRUD

GLVWRUWLRQRIWKHIDFWVDQGODZLQWKLVFDVH)RUWKHIRUHJRLQJUHDVRQVWKHFRXUWJUDQWV

GHIHQGDQW¶VPRWLRQWRGLVPLVVIRUODFNRIVXEMHFWPDWWHUMXULVGLFWLRQDVWR(QWU\1R836

DQGMXGJPHQWZLOOEHHQWHUHGDFFRUGLQJO\:LWKUHVSHFWWRDOORWKHUHQWULHV

DWLVVXHLQWKLVDFWLRQWKHFRXUWGHQLHVSODLQWLII V5XOHPRWLRQIRUVXPPDU\MXGJPHQW

DQGGHQLHVGHIHQGDQW V5XOHFURVVPRWLRQIRUVXPPDU\MXGJPHQW,QVWHDGWKHFRXUW

JUDQWVSDUWLDOVXPPDU\MXGJPHQWLQIDYRURIGHIHQGDQWRQLVVXHVUHODWLQJWRWKHSURSHU

PHDQLQJRIWKHWHUPVLQ+HDGLQJDQG+HDGLQJ7KHSDUWLHVVKDOOVXEPLW

ZLWKLQGD\VRIWKHGDWHRIWKLVRSLQLRQDSURSRVHGVFKHGXOLQJRUGHUWKDWLQFOXGHV  D

GDWHIRUVXEPLVVLRQRIWKHRUGHUJRYHUQLQJSUHSDUDWLRQIRUWULDO  DGDWHIRUWKH

VXEPLVVLRQRIWKHSUHWULDORUGHU  DGDWHIRUWKHSUHWULDOFRQIHUHQFHDQG  D

SURSRVHGWULDOGDWHRQRUEHIRUH0DUFKRQWKHLVVXHRIWKHSULQFLSDOXVHRIWKH

VXEMHFWPHUFKDQGLVH



                                                                   V7LPRWK\05HLI
                                                                   7LPRWK\05HLI-XGJH



'DWH December 22, 2020
       1HZ1HZ





     6PDUW0RQH\7,0(0$*$=,1(2FWDW